EXHIBIT 10.58

EXECUTION VERSION

FACILITY AGREEMENT

[Virgin/Bank 6935]

dated as of October 27, 2015

among

VIRGIN AMERICA INC.,

Borrower,

EACH LOAN PARTICIPANT

IDENTIFIED ON SCHEDULE I HERETO,

Loan Participants,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

Senior Agent,

NOVUS TAMWEEL AVIATION FINANCE GP LIMITED,

Junior Agent

and

BANK OF UTAH,

Security Trustee

 

 

Credit Agricole Corporate and Investment Bank

Senior Underwriter and Arranger

Novus Tamweel Aviation Finance GP Limited

Junior Underwriter

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  CERTAIN DEFINITIONS      1   

SECTION 2.

  THE COMMITMENT; FUNDING PROCEDURES; CLOSING PROCEDURE      3   

(a)

  Commitment; Loan Certificates; Special Funding Elections      3   

(b)

  Funding Procedures      4   

(c)

  Registrations Upon Closing      6   

(d)

  Funding Mechanics      6   

(e)

  Closing Location      6   

SECTION 3.

  LOAN ECONOMICS      6   

(a)

  Principal Amortization      6   

(b)

  Senior Interest      6   

(c)

  Junior Interest      8   

(d)

  Past Due Interest      9   

(e)

  Upfront Fees      9   

(f)

  Agency Fee      9   

(g)

  Commitment Fees      9   

(h)

  Market Disruption      9   

SECTION 4.

  CONDITIONS PRECEDENT      12   

(a)

  Conditions Precedent to the Effectiveness of the Commitments      12   

(b)

  Conditions Precedent to the Loan Participants’ Participation in the Designated
Aircraft      13   

(c)

  Conditions Subsequent      17   

SECTION 5.

  CLOSING PROCEDURE      17   

(a)

  Filings with FAA      17   

(b)

  Registrations by FAA Counsel      18   

(c)

  Discharges in Event of Failure to Fund      18   

(d)

  International Registry Filings      18   

SECTION 6.

  EXTENT OF INTEREST OF HOLDERS      18   

SECTION 7.

  REPRESENTATIONS AND WARRANTIES      18   

(a)

  Borrower’s Representations and Warranties      19   

(b)

  Representations and Warranties of the Security Trustee and Loan Participants
     23   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 8.

  INDEMNITIES      24   

(a)

  General Indemnity      24   

(b)

  Tax Indemnities      27   

(c)

  Interest      27   

(d)

  Illegality      27   

SECTION 9.

  COVENANTS OF THE BORROWER      29   

(a)

  Borrower Merger      29   

(b)

  U.S. Air Carrier      30   

(c)

  Further Assurances      30   

(d)

  Sanctions, Etc.      31   

(e)

  Financial Information      32   

SECTION 10.

  NOTICES      32   

SECTION 11.

  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      33   

(a)

  Governing Law      33   

(b)

  Submission to Jurisdiction      33   

(c)

  Forum      33   

(d)

  Service of Process      33   

(e)

  Waiver of Jury Trial      33   

SECTION 12.

  INVOICES AND PAYMENT OF EXPENSES      33   

SECTION 13.

  SUCCESSORS AND ASSIGNS      34   

(a)

  Benefits      34   

(b)

  Assignments by Borrower      34   

(c)

  Assignments by Loan Participants      34   

SECTION 14.

  THE AGENTS; THE SECURITY TRUSTEE      35   

(a)

  Appointment, Powers and Immunities      35   

(b)

  Reliance by Agent      36   

(c)

  Non-Receipt of Funds by the Agents      36   

(d)

  Defaults      36   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

(e)

  Indemnification      37   

(f)

  Non Reliance on Agents and Other Loan Participants      37   

(g)

  Failure to Act      37   

(h)

  Resignation or Removal of Agent      37   

(i)

  Consents under Operative Documents      38   

(j)

  The Security Trustee      38   

(k)

  Junior Agent      38   

SECTION 15.

  MISCELLANEOUS      38   

(a)

  Section 1110 Compliance      38   

(b)

  Survival of Agreements      39   

(c)

  Separate Counterparts      39   

(d)

  No Liability of Loan Participants      39   

(e)

  Approvals by Loan Participants      39   

(f)

  Non-Disclosure of Purchase Agreement      39   

(g)

  Confidentiality      39   

(h)

  Quiet Enjoyment      40   

Schedules:

    

I.

  Notice and Account Information   

II.

  Participations in Original Amount   

III.

  Tax Provisions   

3(a)(i)

  Amortization Schedule (Senior Loans)   

3(a)(ii)

  Amortization Schedule (Junior Loans)   

 

Exhibits       Exhibit A   

–

   Form of Borrowing Notice Exhibit B   

–

   Form of Assignment Agreement Exhibit C   

–

   Form of Loan Certificate Exhibit D-1   

–

   Form of U.S. Tax Compliance Certificate Exhibit D-2   

–

   Form of U.S. Tax Compliance Certificate Exhibit D-3   

–

   Form of U.S. Tax Compliance Certificate Exhibit D-4   

–

   Form of U.S. Tax Compliance Certificate Exhibit E   

–

   Form of Swap Confirmation Appendix A   

–

   Definitions and Rules of Usage

 

iii



--------------------------------------------------------------------------------

FACILITY AGREEMENT [VIRGIN/BANK 6935]

THIS FACILITY AGREEMENT [Virgin/Bank 6935] dated as of October 27, 2015 (as
modified, amended or supplemented from time to time, this “Agreement”) among
VIRGIN AMERICA INC., a Delaware corporation (the “Borrower”), each Loan
Participant identified on Schedule I hereto (collectively, together with their
successors, permitted assigns and permitted transferees, the “Loan
Participants”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Senior Agent
hereunder (together with its successors hereunder in such capacity, the “Senior
Agent”), NOVUS TAMWEEL AVIATION FINANCE GP LIMITED, as Junior Agent hereunder
(together with its successors hereunder in such capacity, the “Junior Agent”)
and Bank of Utah, as Security Trustee hereunder (together with its successors
hereunder in such capacity, the “Security Trustee”).

W I T N E S S E T H:

WHEREAS, certain terms are used herein as defined in Section 1 hereof; and

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower and the Security Trustee are entering into the Mortgage and Security
Agreement [Virgin/Bank 6935] dated as of the date hereof (as modified, amended
or supplemented from time to time, the “Mortgage”) pursuant to which the
Borrower agrees, among other things, to issue one or more Loan Certificates in
respect of the Designated Aircraft as evidence of the Borrower’s indebtedness to
the Loan Participants, which Loan Certificates will be issued upon the financing
of the Designated Aircraft and which Loan Certificates will be secured by the
mortgage and security interest on the Designated Aircraft created by the
Borrower in favor of the Security Trustee, and the Borrower shall execute and
deliver a Mortgage Supplement covering the Designated Aircraft, supplementing
the Mortgage at the time of such delivery and financing.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Certain Definitions. Except as otherwise defined in this Agreement,
including its annexes, schedules and exhibits, terms used herein in capitalized
form shall have the meanings attributed thereto in Appendix A hereto, and the
rules of usage specified therein shall be applicable to this Agreement. In
addition, the following terms shall have the following meanings:

“Balloon” means, in respect of the Senior Loan, $4,500,000.

“Commitment” means, as the context requires, the Senior Commitment and/or the
Junior Commitment.

“Commitment Termination Date” means the last Business Day of April 2016.

“Designated Aircraft” means the Airbus A320-200 aircraft with manufacturer’s
serial number 6935, scheduled to be delivered under the Purchase Agreement in
January 2016.



--------------------------------------------------------------------------------

“Federal Funds Rate” for any day, means the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the relevant Agent from three federal
funds brokers of recognized standing selected by it.

“Fixed Base Rate” means the sum of the Swap Rate plus the Fixed Rate Margin.

“Fixed Rate Margin” means, for any Senior Loan Certificate, 0.11% per annum.

“Junior Commitment” shall have the meaning ascribed thereto in Section 2(a)(ii).

“Junior Loan Interest Rate” means, for the Junior Loans, 6.50% per annum.

“Junior Maturity Date” means the seven year anniversary of the Delivery Date.

“Minimum Liability Insurance Amount” means $600,000,000.

“Obsolete Part Amount” means $780,000, escalated annually on January 1st of each
year (commencing January 1, 2016) by 4.0% per annum.

“Original Amount” means $40,000,000.

“Partial Loss Threshold” means $3,000,000.

“Past Due Rate” means (A) in the case of any Floating Rate Loan, the lesser of
(a) the applicable Floating Rate plus 2.00%; and (b) the maximum interest rate
permitted under applicable law; (B) in the case of any Fixed Rate Loan, the
lesser of (a) 2.00% plus the higher of (i) the applicable Floating Rate and
(ii) the applicable Fixed Rate; and (b) the maximum interest rate permitted
under applicable law; and (C) in the case of any Junior Loan, the lesser of
(a) the Junior Loan Interest Rate plus 2.00% and (b) the maximum interest rate
permitted under applicable law.

“Prepayment Fee” means, with respect to any acceleration of the Junior Loan or
Voluntary Prepayment of any Junior Loan, a fee equal to 4% of the amount so
accelerated or prepaid.

“Senior Applicable Margin” means, for any Senior Loans and Senior Loan
Certificates, 1.75% per annum.

“Senior Commitment” shall have the meaning ascribed thereto in Section 2(a)(ii).

“Senior Maturity Date” means, for any Senior Loans, the 12 year anniversary of
the Delivery Date.

 

2



--------------------------------------------------------------------------------

“Stipulated Insured Amount” means, as of any date of determination, an amount
equal to the sum of (A) in the case of the Senior Loans, (i) if such Loans are
Floating Rate Loans, 110% of the aggregate principal amount then outstanding on
all Senior Loan Certificates and (ii) if such loans are Fixed Rate Loans, 115%
of the aggregate principal amount then outstanding on all Senior Loan
Certificates plus (B) in the case of the Junior Loans, 115% of the aggregate
principal amount then outstanding on all Junior Loans.

“Swap Rate” means, as of any Swap Effective Date and as relates to any fixed
rate setting provided in Section 3(b)(ii)(1) for any Senior Loan Certificates,
the rate as at the time of rate-set on such date, determined by the swap desk of
the Senior Agent on a reasonable market basis, to effect a swap transaction
consistent with the swap described in Hedging Transaction (without taking into
account the Fixed Rate Margin).

“Voluntary Prepayment” means a prepayment effected pursuant to Section 2.09(a)
of the Mortgage.

Unless the context otherwise requires, any reference herein to any of the
Operative Documents refers to such document as it may be modified, amended or
supplemented from time to time in accordance with its terms and the terms of
each other agreement restricting the modification, amendment or supplement
thereof.

Section 2. The Commitment; Funding Procedures; Closing Procedure.

(a) Commitment; Loan Certificates; Special Funding Elections.

(i) The Loans. Subject to the terms and conditions of this Agreement, each of
the Loan Participants severally agrees to make secured loans to the Borrower
(the “Loans”) in respect of the Designated Aircraft on a date to be designated
pursuant to Section 2(b)(i) hereof, but in no event later than the Commitment
Termination Date, in two classes (each, a “Class”): (A) one senior class of
Loans to be made by the Senior Loan Participants in an aggregate principal
amount of $34,000,000 (the “Senior Loans”) and (B) one junior class of Loans to
be made by the Junior Loan Participants in an aggregate principal amount of
$6,000,000 (the “Junior Loans”). The aggregate original principal amount of the
Loans for the Designated Aircraft shall not exceed the Original Amount (which
amount, for the avoidance of any doubt, shall not be subject to any appraisal or
other test or condition precedent).

(ii) Commitment. Each Loan Participant’s funding obligation in respect of any
Class shall be its Commitment of the amount thereof (respectively, its “Senior
Commitment” and its “Junior Commitment”). Each Loan Participant shall receive,
as evidence of the Senior Loan and/or Junior Loan made by it, a Loan
Certificate(s) of the applicable Class in the amount of such Loan.

(iii) Class. Loan Certificates shall be issued by reference to a particular
“Class”. The “Class” of any Loan Certificate, designated as “Senior” or
“Junior”, shall indicate whether such Loan Certificate is issued in respect of a
Senior Loan or a Junior Loan. The Class of a Loan Certificate shall be indicated
on the face of such Loan Certificate. Each Loan and the related Commitment may
be designated as being of the Class of its related Loan Certificates.

 

3



--------------------------------------------------------------------------------

(iv) Loan Participants’ Elections. Schedule 1 to Exhibit A hereto sets out the
Class of Loan Certificates that each Loan Participant has irrevocably elected to
receive on behalf of itself and its successors, permitted assigns and permitted
transferees. Any Loan Certificate initially issued to a Senior Loan Participant
shall be and remain a Senior Loan Certificate, and any Loan Certificate
initially issued to a Junior Loan Participant shall be and remain a Junior Loan
Certificate, in each case, regardless of the Holder thereof. A Loan Certificate,
once issued as a particular Class, shall only be transferred, assigned and/or
reissued as such Class, as the case may be, entitling its Holder to the rights,
and subjecting such Holder to the obligations, applicable to such Class only, as
further set forth herein.

(v) Loan Certificates. The Loan Certificates shall be substantially in the form
set forth in Exhibit C. On the Delivery Date, the Borrower shall issue Loan
Certificates in an aggregate amount equal to the Original Amount constituting
(A) the Senior Commitment advanced by the Senior Loan Participants and (B) the
Junior Commitment advanced by the Junior Loan Participants.

(b) Funding Procedures.

(i) Funding Date. In connection with the financing of the Designated Aircraft
hereunder, the Borrower agrees to give each Loan Participant, each Agent and the
Security Trustee at least (A) in the case of the Senior Loan Participants, two
Business Days’ and (B) in the case of the Junior Loan Participants, 10 days’,
prior written notice of the anticipated Delivery Date of the Designated Aircraft
(the “Funding Date”), which date shall be a Business Day not later than the
Commitment Termination Date, and which notice shall be (i) in substantially the
form of the Notice of Borrowing attached hereto as Exhibit A, (ii) in the case
of the notice to the Senior Loan Participants received prior to 1:00 p.m. New
York City time and (iii) irrevocable if not revoked within two Business Days of
the Funding Date.

(ii) Account. In order to facilitate the timely closing of the transactions
contemplated hereby on the Funding Date, the Borrower, by delivery of the Notice
of Borrowing to the Loan Participants and each Agent, irrevocably instructs such
Loan Participants to wire transfer (for receipt by no later than 10:00 a.m. New
York City time) on the Funding Date its Commitment by the wiring of immediately
available funds (reference: Virgin/Bank 6935) to the account of the Security
Trustee at the Payment Office (the “Account”).

(iii) Deposit. The funds so paid by each Loan Participant (the “Deposit”) into
the Account are to be held by the Security Trustee for the account of such Loan
Participant. Subject to paragraph (vi) below, upon the satisfaction (as
determined by each Loan Participant) or waiver of the conditions precedent set
forth in Section 4(b) hereof in respect of the Designated Aircraft, such Loan
Participant (or its special counsel acting on its behalf) shall instruct the
Security Trustee to disburse the Deposit for application of its Commitment for
the Designated Aircraft as instructed by the Borrower.

 

4



--------------------------------------------------------------------------------

(iv) Investment of Deposit. If, for any reason, the Designated Aircraft to be
financed hereunder on the Funding Date shall not be so financed on such date,
the Deposit, and earnings thereon, will be invested and reinvested by the
Security Trustee at the sole direction, for the account, and at the risk of the
Borrower in an overnight investment selected by the Borrower and acceptable to
the Security Trustee having consulted with the Loan Participants. Upon the
Borrower’s oral (to be confirmed in writing) instructions, earnings on any such
investments shall be applied to the Borrower’s payment obligations to each Loan
Participant under this Section 2(b) or released to the Borrower to the extent of
such earnings.

(v) Interest After Funding Date. If the actual Delivery Date is a date falling
after the Funding Date, the Borrower shall pay interest hereunder to each Loan
Participant on the amount of its Commitment transferred to the Security Trustee
for each Loan Certificate as indicated on Schedule 1 to the Notice of Borrowing
for the period from and including the Funding Date to but excluding the earlier
of (A) the Delivery Date or (B) the Cutoff Date (as defined below). For each
Loan Participant, such interest shall accrue on the amount of such Loan
Participant’s Commitment transferred to the Security Trustee at the Applicable
Rate. Interest on the Commitments accrued pursuant to the preceding sentence
shall (I) if accrued to the Delivery Date, be paid on the first Interest Payment
Date and (II) if accrued to the Cutoff Date, be due and payable to each Loan
Participant within three Business Days of such date.

(vi) Cutoff Date. If for any reason, other than the failure of any Loan
Participant to comply with the terms hereof, the Delivery Date shall not have
occurred on or prior to seven Business Days (or such longer period as mutually
agreed by the Borrower and the Underwriters) after the Funding Date for the
Aircraft (the “Cutoff Date”), the Borrower hereby irrevocably agrees that each
Senior Loan Participant may cancel, terminate or otherwise unwind its funding
arrangements made in the London interbank market or otherwise to fund its
Commitment on the Funding Date, and the Security Trustee shall return each Loan
Participant’s Commitment to it, subject, however, to such Loan Participant’s
continuing commitment to fund as provided herein.

(vii) Unwinding. In the event of the occurrence of the events described in
paragraph (vi) above, (1) the Borrower agrees to pay each Senior Loan
Participant promptly (but in any event within three Business Days of the
relevant Cutoff Date) (A) in the case of the Senior Loan Participant only, an
amount of liquidated damages equal to any Swap Breakage Loss plus any loss
incurred in connection with the unwinding or liquidating of any deposits or
funding or financing arrangement with its funding sources and (B) without
duplication of the amounts covered by the preceding clause (A), all reasonable
out-of-pocket costs and expenses of such Loan Participant (including, without
limitation, reasonable legal costs and expenses) incurred by such Loan
Participant described in the definition of Transaction Expenses in Section 12
hereof; and (2) each Senior Loan Participant agrees, so long as no Event of
Default shall have occurred and be continuing, to pay to the Borrower promptly
(but in any event within three Business Days of the relevant Cutoff Date) any
Swap Breakage Gain in connection with the unwinding or liquidating of any
deposits or funding or financing arrangement with its funding sources.

 

5



--------------------------------------------------------------------------------

(c) Registrations Upon Closing. Subject to the terms and conditions of this
Agreement, and simultaneously with receipt by the Borrower of the proceeds of
the Loans made in connection with the Designated Aircraft pursuant to this
Section 2, the Borrower shall authorize (i) the delivery and filing for record
at the FAA of the Mortgage and the Mortgage Supplement for the Designated
Aircraft and (ii) the registration at the International Registry of the Security
Trustee’s international interest in the related Airframe and each Engine.

(d) Funding Mechanics. On the Delivery Date specified in the Borrower’s notice
referred to in Section 2(b)(i) hereof, subject to the terms and conditions of
this Agreement, each Loan Participant, through the Security Trustee, agrees to
pay the amount of its Commitment to the Borrower by wire transferring such
amounts to the account of the Borrower as set forth on Schedule I hereto or to
such other account as the Borrower shall direct the Security Trustee in writing,
upon closing.

(e) Closing Location. The closing with respect to the financing of the
Designated Aircraft shall take place at the offices of Vedder Price P.C., 1633
Broadway, New York, New York 10019.

Section 3. Loan Economics.

(a) Principal Amortization.

(i) Senior Loans. The aggregate principal amount of the Senior Loan Certificates
shall amortize quarterly on each Interest Payment Date (the first of which being
the first Interest Payment Date following the Delivery Date), as provided in
Schedule 3(a)(i) hereto.

(ii) Junior Loans. The aggregate principal amount of the Junior Loan
Certificates shall amortize quarterly on each Interest Payment Date (the first
of which being the first Interest Payment Date following the Delivery Date) as
provided in Schedule 3(a)(ii) hereto.

(iii) Amortization Schedules. The aggregate amortization schedules for the Loans
of each Class shall, based on the foregoing, be appended to the Mortgage
Supplement delivered in connection with such Loans (reflecting the Interest
Payment Dates applicable thereto).

(b) Senior Interest. The Borrower shall, subject to the terms and conditions of
this Section 3(b), have the right to elect on or prior to the date that is two
Business Days prior to the Funding Date that the Senior Loans bear interest
either at a Floating Rate or a Fixed Rate.

(i) Floating Rate. If the Borrower shall not have notified the Senior Loan
Participants of its request, pursuant to the Notice of Borrowing, to have the
Senior Loans bear interest at a Fixed Rate, then the Applicable Rate for the
Senior Loans and related Senior Loan Certificates shall be, for each Interest
Period, the applicable Floating Rate for such Interest Period. Interest on each
Senior Loan payable by reference to the Floating Rate shall be payable quarterly
in arrears on each Interest Payment Date and shall be calculated on the basis of
a year of 360 days and actual number of days elapsed.

 

6



--------------------------------------------------------------------------------

(ii) Fixed Rate Setting. The Borrower may notify the Senior Loan Participants of
its request, pursuant to the Notice of Borrowing, for the Senior Loans to bear
interest at a Fixed Rate, which Fixed Rate shall be fixed two Business Days
prior to the Funding Date (the “Swap Effective Date”). Upon delivery by the
Borrower of the Notice of Borrowing relating to any Fixed Rate Loans to the
Senior Agent and Senior Loan Participants, the following procedures shall apply
to determine the “Fixed Rate” for such Senior Loans:

(1) Notification of Rate. No later than 11:30 a.m. New York time (but no earlier
than 11:00 a.m. New York time) on the second Business Day prior to the Funding
Date, the Senior Agent, the Senior Loan Participants and the Borrower shall
convene a conference call during which the Senior Agent will notify the Borrower
of a single fixed rate of interest to be used as the basis for the calculation
of the Fixed Rate for the Senior Loans. Such Fixed Rate for the Senior Loan
Certificates shall be the sum of (A) the Swap Rate plus (B) 1.7743% per annum
plus (C) the Fixed Rate Margin, and shall be the “Fixed Rate” for the Senior
Loan Certificates, effective on the Swap Effective Date; provided that if such
Fixed Rate cannot be established because the Borrower does not agree to the Swap
Rate quoted by the Senior Agent, then Section 3(b)(i) shall apply to such Loans
as though the Borrower never requested such Senior Loans to bear interest at a
Fixed Rate.

(2) Fixed Rate Stipulation. The Fixed Rate, as so established for the Senior
Loan Certificates, shall be included on the cover page of the Senior Loan
Certificates at issuance thereof and specified in the Mortgage Supplement for
the Designated Aircraft.

(3) Rate Swaps Sophistication. The Borrower understands and acknowledges that,
in order to provide any Fixed Rate, the Senior Loan Participants may be entering
into one or more interest rate swaps or other hedging transactions (which may be
effected internally (including on a notional basis) or externally), and that it
has assessed the risks (including but not limited to risks in relation to any
Swap Breakage Loss), benefits and consequences of obtaining a fixed interest so
as to procure a fixed rate funding. The Borrower confirms that it is solely
responsible for any decision to select a Fixed Rate for any Senior Loan, having
relied on its own independent business judgment and advisers in connection
herewith.

(iii) Fixed Rate. If the Applicable Rate for the Senior Loan Certificates and
the related Senior Loans is calculated by reference to a Fixed Rate:

(1) Interest Generally. Interest on such Fixed Rate Loan shall be payable
quarterly in arrears on each Interest Payment Date and shall be calculated on
the basis of a year of 360 days consisting of 12 30-day months.

 

7



--------------------------------------------------------------------------------

(2) Swap Breakage on Prepayment. On the date of any prepayment of such Senior
Loan Certificates, the Borrower may request that each Senior Loan Participant
advise the Security Trustee and the Borrower by 11:00 a.m., New York time, on
such date of the Swap Break Amount applicable to such event.

(3) Payment of Swap Breakage Gain. Each Senior Loan Participant agrees that, so
long as no Special Default or Event of Default shall have occurred and be
continuing, it shall promptly pay to the Borrower at such account as the
Borrower may specify any Swap Breakage Gain in respect of the Senior Loan
Certificates, except that it may first deduct therefrom any amounts then due and
owing to it under the Operative Documents and apply any amount so retained to
the satisfaction thereof. Each Holder may retain any Swap Breakage Gain that
arises after the occurrence of a Special Default or an Event of Default as
security for the obligations of the Borrower until the earlier of (i) the date
that such Special Default or Event of Default is cured by the Borrower (or, if
such Holder reasonably anticipates that its costs and expenses incurred in
connection with such Special Default or Event of Default cannot be determined at
such time, the earlier of (x) the date such costs and expenses can be determined
and (y) five Business Days after the date such Special Default or Event of
Default is cured), promptly following which date such amount shall be paid over
to the Borrower, except that such Holder may first deduct therefrom any amounts
then due and owing to it under the Operative Documents and apply any amount so
retained to the satisfaction thereof, or (ii) the date that Section 9.07 of the
Mortgage shall be applicable, promptly following which date such amounts shall
be remitted to the Security Trustee for application as provided in such
Section 9.07.

(4) Swap Breakage Estimate. Upon the request of the Borrower to the Senior
Agent, the Senior Agent shall obtain from each Senior Loan Participant, and each
Senior Loan Participant shall provide to the Senior Agent, a good faith written
estimate of the Swap Breakage Loss or Swap Breakage Gain, as the case may be, in
connection with the occurrence, or anticipated occurrence, of any event
contemplated by the Operative Documents that might give rise to an obligation to
pay Swap Breakage Loss or the right to receive Swap Breakage Gain.

(5) Confirmation of Swap Breakage Estimate. Upon determination by a Senior Loan
Participant of any Swap Breakage Loss or Swap Breakage Gain payable to or by it,
as the case may be, such Senior Loan Participant will provide to the Borrower a
written confirmation confirming such Swap Breakage Loss or Swap Breakage Gain,
which confirmed amount shall be determined in accordance with the procedures set
out in the definition of “Swap Break Amount”.

(c) Junior Interest. The Junior Loans shall bear interest at the Junior Loan
Interest Rate payable quarterly in arrears on each Interest Payment Date and
shall be calculated on the basis of a year of 360 days and actual number of days
elapsed.

 

8



--------------------------------------------------------------------------------

(d) Past Due Interest. Overdue payments of principal of any Class of Loan (and
to the extent permitted by applicable law, overdue payments of interest and
other amounts overdue under the Operative Documents) shall bear interest at the
Past Due Rate, payable on demand, for any period during which the same shall be
overdue.

(e) Upfront Fees. The Borrower agrees to pay to the Security Trustee for account
of each Underwriter as and when due the upfront fee specified for such
Underwriter in its Fee Letter.

(f) Agency Fee. The Borrower agrees to pay an agency fee to the Senior Agent in
an amount equal to $5,000 per year, which fee shall be payable annually in
advance to such Agent on the Funding Date and each of the anniversary dates
thereof (or, if such day is not a Business Day, the next following Business
Day). Such fee shall not be refundable. The agency fee specified in this
Section 3(f) shall cease to be payable from and after the date the Senior Loan
Certificates shall have been paid in full.

(g) Commitment Fees. The Borrower agrees to pay to the Security Trustee for
account of each Loan Participant a commitment fee accrued for the period from
and including the Effective Date to the earlier of (i) the Delivery Date and
(ii) the Commitment Termination Date, equal to the Commitment Fee Rate
calculated on the average daily amount of such Loan Participant’s unutilized
Commitment during the period for which payment of the commitment fee is made
(calculated on the basis of a year of 360 days and actual days elapsed), payable
quarterly in arrears on each three monthly anniversary dates of the Effective
Date and on the date the commitment fee ceases to accrue in accordance with the
foregoing. As used herein, “Commitment Fee Rate” means (A) for any Senior
Commitment, 0.75% per annum and (B) for any Junior Commitment, 1.00% per annum.

(h) Market Disruption.

(i) If with respect to any Interest Period:

(1) LIBOR Screen Unavailable. In the case of a Floating Rate Loan, the Senior
Agent determines that, by reason of circumstances affecting the London interbank
market or any other applicable financial market, adequate and reasonable means
do not exist for ascertaining the LIBOR screen rate for an Interest Period and
that no more than one of the Reference Banks was able to provide the Senior
Agent with its offered quotation for US dollar deposits for a period most
comparable to such Interest Period to prime banks in the relevant interbank
market; or

(2) Cost of Funds. In the case of a Fixed Rate Loan or a Floating Rate Loan, the
Majority Senior Lenders advise the Senior Agent that the LIBOR screen rate as
determined in accordance with the definition thereof will not adequately and
fairly reflect the cost to such Loan Participants of maintaining or funding
their respective Loans for any Interest Period, provided that such inadequacy is
the result of circumstances affecting banks and other financial institutions
participating in the relevant interbank market generally and is not directly and
solely the result of a deterioration in the financial or other condition of such
Loan Participant,

 

9



--------------------------------------------------------------------------------

(each, a “Market Disruption Event”), then so long as such circumstances shall
continue, the portion of the Senior Loan that relates to each affected Senior
Loan Certificate shall bear interest, for each Interest Period (A) in the case
of subclause (1) above, at the Market Disruption Cost of Funds for such Loan
Participant, plus the Senior Applicable Margin and (B) in the case of
subclause (2) above, at the applicable Interest Rate (whether a Fixed Rate or a
Floating Rate) plus a per annum rate equal to their respective incremental cost
of funds for such Interest Period over the then-current LIBOR.

(ii) Market Disruption Cost of Funds. If the provisions of this Section 3(h) are
applicable, then each affected Senior Loan Participant shall report, as provided
in paragraph (iv) below, to the Security Trustee, the Senior Agent and the
Borrower its cost of funding its share of the Loans for such Interest Period,
expressed as a percentage rate per annum (such Loan Participant’s “Market
Disruption Cost of Funds”). Based on the report of each affected Loan
Participant, the Senior Agent shall calculate the weighted average (all in)
interest amount (and equivalent per annum rate) due by the Borrower on the
applicable Loan for such Interest Period and provide such calculation to the
Borrower and the Security Trustee.

(iii) Report as Certification. The report by any affected Senior Loan
Participant to the Security Trustee, the Senior Agent and the Borrower of its
cost of funds for any Interest Period shall be conclusive, absent manifest
error, and shall constitute a certification by such Senior Loan Participant that
the interest rate so provided is an accurate, fair and non-discriminatory
calculation of its treasury (or comparable) desk’s assessed funding costs which
assessment has been made on a fair and non-discriminatory basis for such period
relative to similarly situated borrowers from which it is entitled to assess
market disruption costs and does not include any mark-up, fees, overhead
allocations or other amounts not constituting the interest expense-type cost of
obtaining such funding.

(iv) Notice of Cost of Funds. If the provisions of this Section 3(h) are
applicable, each affected Senior Loan Participant shall report to the Security
Trustee, the Senior Agent and the Borrower its cost of funds for each affected
Interest Period as soon as practicable and, in any event, prior to the first day
of such Interest Period (or promptly thereafter under circumstances where such
costs of funds are generally not available to lenders similarly situated to any
affected Senior Loan Participant); provided that if any affected Senior Loan
Participant is not able to obtain deposits in the London interbank (or other
relevant) market matching such Interest Period, notice of its cost of funds rate
shall be provided as follows: (i) prior to the first day of such Interest Period
(or promptly thereafter under circumstances where such costs of funds are
generally not available to lenders similarly situated to any affected Senior
Loan Participant), such Senior Loan Participant shall provide to the Security
Trustee, the Senior Agent and the Borrower an approximation of the cost to such
Loan Participant of such funding for such Interest Period; and (ii) prior to the
last day of such Interest Period (or earlier, to the extent practicable if
deposits of a duration longer than one day are obtained), such Senior Loan
Participant shall provide to the Security Trustee, the Senior Agent and the
Borrower the actual cost to such Loan Participant of such funding for such
Interest Period.

 

10



--------------------------------------------------------------------------------

(v) Actual/360. All amounts payable under this Section 3(h) shall be calculated
on the basis of a year of 360 days and actual number of days elapsed.

(vi) Termination of Market Disruption Event. Upon any Senior Loan Participant
affected by a Market Disruption Event confirming to the Security Trustee, the
Senior Agent and the Borrower that the event(s) giving rise to such Market
Disruption Event have ceased (which confirmation shall be provided promptly on
the cessation of such event(s)), the rate of interest applicable to such Loan
Participant’s Loans will revert to such rate of interest immediately in effect
prior to the occurrence of such Market Disruption Event.

(vii) Substitute Basis for Determination of Cost of Funds. If a Market
Disruption Event occurs and is continuing and the Senior Loan Participants or
the Borrower so requests, the Senior Loan Participants affected by such Market
Disruption Event and the Borrower shall enter into negotiations (for a period of
not more than 30 days) with a view to agreeing on a substitute basis for
determining the rate of interest payable in respect of the affected Senior Loan
Certificates, provided that any alternative basis agreed shall, with the prior
consent of each affected Senior Loan Participant and the Borrower, be binding on
such parties. If within such 30 day period each of the affected Senior Loan
Participants and the Borrower agree upon a substitute basis for determining the
rate of interest payable in respect of the affected Senior Loan Certificates,
such alternative basis shall be retroactive to and effective from the first day
of the applicable Interest Period until and including the last day of such
Interest Period. For the avoidance of doubt, during any such period of
negotiation, the Borrower shall be required to perform its obligations under
this Section 3(h).

(viii) Prepayment of Holders affected by a Market Disruption Event. The Borrower
shall have the right but not the obligation to prepay the Senior Loans of any
Holder affected by a Market Disruption Event (without any Prepayment Fee),
together with accrued interest thereon and any Break Amount, or direct the
affected Holder to transfer such Holder’s Loans to another person for a purchase
price equal to the amount that would otherwise have been paid on such a
prepayment.

 

11



--------------------------------------------------------------------------------

Section 4. Conditions Precedent.

(a) Conditions Precedent to the Effectiveness of the Commitments. It is agreed
by each of the parties hereto that the respective Commitments of each Loan
Participant in respect of the Designated Aircraft and the effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:

(i) Effectiveness Documents. The following documents shall have been duly
authorized, executed and delivered by the respective party or parties thereto,
shall each be satisfactory in form and substance to each Loan Participant and
shall be in full force and effect and executed counterparts shall have been
delivered to each Loan Participant and its counsel:

(1) this Agreement;

(2) the Mortgage; and

(3) the Intercreditor Agreement.

(ii) Corporate Documents. Each Loan Participant shall have received the
following, in each case in form and substance satisfactory to it:

(1) Constitutional Documents of Borrower. A certified copy of the certificate of
incorporation and bylaws of the Borrower and a copy of resolutions of the board
of directors of the Borrower or the executive committee thereof, certified by
the Secretary, an Assistant Secretary or other officer of the Borrower, duly
authorizing the execution, delivery and performance by the Borrower of this
Agreement, the Mortgage and each other document required to be executed and
delivered by the Borrower on the Delivery Date in accordance with the provisions
hereof and thereof;

(2) Signatories of Borrower. A certificate of the Borrower as to the person or
persons authorized to execute and deliver this Agreement, the other Operative
Documents, and any other documents to be executed on behalf of the Borrower in
connection with the transactions contemplated hereby and as to the signature of
such person or persons;

(3) Incumbency Certificate of Security Trustee. An incumbency certificate of the
Security Trustee as to the person or persons authorized to execute and deliver
this Agreement, the Mortgage, and any other documents to be executed on behalf
of the Security Trustee in connection with the transactions contemplated hereby
and as to the signatures of such person or persons (which may be in the form of
a general “authorized signatories” certificate);

(4) Security Trustee’s Resolutions. Copy of the resolutions of the board of
directors of the Security Trustee, certified by the Secretary or an Assistant
Secretary of the Security Trustee, duly authorizing the transactions
contemplated hereby and the execution and delivery of each of the documents
required to be executed and delivered on behalf of the Security Trustee in
connection with the transactions contemplated hereby (which may be in the form
of general standing resolutions to carry out its business in the manner
contemplated by this Agreement); and

(5) Security Trustee. A copy of the articles of association and by-laws of the
Security Trustee, each certified by the Secretary, an Assistant Secretary or
other officer of the Security Trustee.

 

12



--------------------------------------------------------------------------------

(iii) Know Your Customer of Borrower. Such Loan Participant shall have received
any document reasonably requested from the Borrower (not less than five Business
Days prior to the Effective Date) by such Loan Participant in order for such
Loan Participant to satisfy any “know your customer” requirements with respect
to the Borrower.

(iv) Opinions of Counsel. Such Loan Participant shall have received an opinion
addressed to such Loan Participant, each Agent and the Security Trustee from
(A) Milbank, Tweed, Hadley & McCloy, special New York counsel to the Borrower
and (B) the Associate General Counsel or other duly authorized in-house counsel
for the Borrower, in each case, in form and substance reasonably satisfactory to
the addressees thereof.

(b) Conditions Precedent to the Loan Participants’ Participation in the
Designated Aircraft. It is agreed by each of the parties hereto that the
respective obligations of each Loan Participant to lend its Commitment to the
Borrower in respect of the Designated Aircraft is subject to the satisfaction
prior to or on the Delivery Date of the following conditions precedent:

(i) Notice of Delivery Date. Such Loan Participant shall have received due
notice with respect to the Delivery Date pursuant to Section 2 hereof.

(ii) No Change in Law. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by appropriate regulatory authorities
which, in the reasonable opinion of such Loan Participant would make it a
violation of law or regulations for such Loan Participant to make its Commitment
available to acquire its Loan Certificate(s) or to realize the benefits of the
security afforded by the Mortgage.

(iii) No Material Adverse Change. On the Delivery Date, no material adverse
change in the financial condition of the Borrower shall have occurred since
December 31, 2014 that would materially and adversely affect the Borrower’s
ability to perform its obligations under the Operative Documents.

(iv) Fees and Expenses. (A) Each Underwriter shall have received its upfront fee
specified in Section 3(e), (B) the Senior Agent shall have received its agency
fee specified in Section 3(f) and (C) each Underwriter shall have received all
invoiced Transaction Expenses (as defined in Section 12) then due and owing.

(v) Certain Documents. The following documents shall have been duly authorized,
executed and delivered by the respective party or parties thereto, shall each be
satisfactory in form and substance to each Loan Participant (acting reasonably)
and shall be in full force and effect and executed counterparts shall have been
delivered to such Loan Participant and its counsel, provided that only such Loan
Participant shall receive an executed original of its Loan Certificate(s) to be
issued to it:

(1) the Mortgage Supplement covering the Designated Aircraft and dated the
Delivery Date;

 

13



--------------------------------------------------------------------------------

(2) the Loan Certificates relating to the Designated Aircraft, with Annex A for
each Class of Loan Certificate duly completed as provided in Section 3(a)
hereof;

(3) the Airframe Warranties Agreement and the Engine Consent and Agreement, in
each case, in respect of the Designated Aircraft;

(4) the Warranty Bill of Sale and FAA Bill of Sale for the Designated Aircraft;
and

(5) if necessary, a copy of that portion of the Purchase Agreement and Engine
Agreement relating to the Designated Aircraft certified by the Secretary, an
Assistant Secretary or other officer of the Borrower as being a true and
accurate copy of the same that relates to the Assigned Warranties and the
related obligations of the Borrower or a successor in interest to the Borrower
which has the right to exercise any such warranty.

(vi) Financing Statements. A Uniform Commercial Code financing statement or
statements covering all the security interests created by or pursuant to the
granting clause of the Mortgage that are not covered by the recording system
established by the Federal Aviation Act shall have been duly prepositioned for
filing on closing in all places deemed necessary or advisable in the reasonable
opinion of counsel for the Loan Participants, and any additional Uniform
Commercial Code financing statements deemed advisable by such Loan Participant
shall have been duly prepositioned for filing on closing and all other action
shall have been taken as is deemed necessary or advisable, in the reasonable
opinion of counsel for the Loan Participants, to establish and perfect the
Security Trustee’s security interest in the Designated Aircraft.

(vii) FAA Actions. All appropriate action required to have been taken by the
Federal Aviation Administration, or any governmental or political agency,
subdivision or instrumentality of the United States, on or prior to the Delivery
Date in connection with the transaction contemplated by this Agreement shall
have been taken, and all orders, permits, waivers, authorizations, exemptions
and approvals of such entities required to be in effect on the Delivery Date in
connection with the transaction contemplated by this Agreement shall have been
issued, and all such orders, permits, waivers, authorizations, exemptions and
approvals shall be in full force and effect on the Delivery Date.

(viii) Evidence of Title and Security Interests. On the Delivery Date, the
following statements shall be true, and such Loan Participant shall have
received evidence satisfactory to it (including a printout of the “priority
search certificates” (as defined in the Cape Town Convention from the
International Registry relating to the Aircraft (and the constituent Airframe
and Engines)) to the effect that:

(1) the Borrower has good title to the Designated Aircraft, free and clear of
Liens other than (subject to filing and recording of the FAA Bill of Sale with
the Federal Aviation Administration and the registration of a contract of

 

14



--------------------------------------------------------------------------------

sale on the International Registry between the Manufacturer as seller and the
Borrower as buyer with respect to the Airframe and Engines of the Designated
Aircraft, if the Borrower does not already own the Designated Aircraft) the
mortgage and security and international interests created by the Mortgage and
the Mortgage Supplement for the Designated Aircraft;

(2) the FAA Bill of Sale, the Mortgage (if not previously filed) and the
Mortgage Supplement for the Designated Aircraft have been duly filed with the
FAA for recordation (or are in form suitable for recordation and are in the
process of being so filed for recordation) and there exist no Liens of record on
the Designated Aircraft;

(3) the international interest of the Mortgage Supplement with respect to the
Airframe and Engines associated with the Designated Aircraft shall have been
registered with the International Registry, and there exists no registered
international interest on the International Registry;

(4) the Designated Aircraft has a valid export certificate of airworthiness
issued by the Direction générale de l’aviation civile of France;

(5) the Borrower is a U.S. Air Carrier (and such Loan Participant shall have
received a copy of the Borrower’s air carrier operating certificate);

(6) the Security Trustee is entitled to the protection of Section 1110 of the
United States Bankruptcy Code in connection with its right to take possession of
the Designated Aircraft in the event of a case under Chapter 11 of the United
States Bankruptcy Code in which the Borrower is a debtor; and

(7) the Designated Aircraft is ETOPS-compliant.

(ix) Representations and Warranties. On the Delivery Date, (A) the
representations and warranties of the Borrower contained in Section 7 of this
Agreement shall be true and accurate as though made on and as of such date
except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall be true
and accurate on and as of such earlier date), and (B) no event shall have
occurred and be continuing which constitutes (or would, with the passage of time
or the giving of notice or both, constitute) an Event of Default.

(x) Opinion of New York Counsel. Such Loan Participant shall have received an
opinion addressed to such Loan Participant, each Agent and the Security Trustee
from Milbank, Tweed, Hadley & McCloy, special New York counsel to the Borrower,
confirming, among other things, the statement set forth in Section 4(b)(viii)(6)
hereof, in form and substance reasonably satisfactory to the addressees thereof.

(xi) Opinion of FAA Counsel. Such Loan Participant shall have received an
opinion addressed to such Loan Participant, each Agent and the Security Trustee,
and the Borrower from FAA Counsel, in form and substance reasonably satisfactory
to the addressees thereof.

 

15



--------------------------------------------------------------------------------

(xii) Opinion of Airbus. Such Loan Participant shall have received an opinion
addressed to such Loan Participant, each Agent and the Security Trustee from
counsel to Airbus S.A.S., in respect of the Bills of Sale, in form and substance
reasonably satisfactory to the addressees thereof.

(xiii) Certificate of Borrower. Such Loan Participant shall have received a
certificate signed by the President, a Vice President, the Chief Financial
Officer, the General Counsel or the Treasurer of the Borrower, dated the
Delivery Date, addressed to such Loan Participant and certifying as to the
matters stated in paragraphs (ix), (xv) and (xvi) of this Section 4(b).

(xiv) Insurance Certificate and Report. Such Loan Participant shall have
received an independent insurance brokers’ report and certificate(s) of
insurance, in form and substance reasonably satisfactory to such Loan
Participant as to the due compliance with the terms of Article VI of the
Mortgage relating to insurance with respect to the Designated Aircraft and a
certificate, in form and substance reasonably acceptable to such Loan
Participant, signed by the Treasurer, Chief Financial Officer, the President, a
Vice President or General Counsel of the Borrower confirming indemnification or
insurance provided by the United States and evidence of such indemnification or
insurance, if any.

(xv) No Event of Loss. On the Delivery Date it shall be true that no Event of
Loss (or event which with the passage of time would become an Event of Loss)
with respect to the Designated Aircraft (or constituent Airframe) or any
associated Engine has occurred.

(xvi) No Governmental Action. No action or proceeding shall have been instituted
nor shall governmental action be threatened before any court or governmental
agency, nor shall any order, judgment or decree have been issued or proposed to
be issued by any court or governmental agency at the time of the Delivery Date
to set aside, restrain, enjoin or prevent the completion and consummation of
this Agreement or the transaction contemplated hereby.

(xvii) Know Your Customer of Security Trustee. Such Loan Participant shall have
received any document reasonably requested from the Security Trustee (not less
than five Business Days prior to the initial Funding Date) by such Loan
Participant in order for such Loan Participant to satisfy any “know your
customer” requirements with respect to the Security Trustee; provided that,
should the Security Trustee fail to provide any such document or the Security
Trustee fails to pass a “know your customer” test of a Loan Participant, the
Loan Participants shall appoint a successor Security Trustee pursuant to
Section 14(h).

 

16



--------------------------------------------------------------------------------

(xviii) Internal Approvals. Each Finance Party shall have duly obtained all
internal approvals necessary to consummate the transactions contemplated herein;
each Finance Party hereby confirms that all such approvals for itself have been
obtained.

Promptly upon the recording of the Mortgage and the Mortgage Supplement at the
FAA covering the Designated Aircraft pursuant to the Federal Aviation Act, the
Borrower will cause FAA counsel to deliver to each Loan Participant and the
Borrower an opinion as to the due and valid registration of the Designated
Aircraft in the name of the Borrower, the due recording of the FAA Bill of Sale,
the Mortgage and the Mortgage Supplement covering the Designated Aircraft and
the lack of filing of any intervening documents with respect to the Designated
Aircraft. Following the Delivery Date, the Loan Participants may, if required by
applicable law to perfect the security interest granted in any Assigned
Warranties, cause a huissier to serve a copy of a notice delivered on the
Delivery Date to the Aircraft Manufacturer in accordance with Article 1690 of
the French Civil Code.

(c) Conditions Subsequent. The following conditions shall be conditions
subsequent to the financing of the Designated Aircraft on the Delivery Date:

(i) Within two Business Days of the Delivery Date, each Loan Participant shall
have received evidence that the Designated Aircraft has been duly certified as
to type and airworthiness by the FAA, and the Borrower has authority to operate
the Designated Aircraft (and each Loan Participant shall have received a copy of
the airworthiness certificate for the Designated Aircraft); and

(ii) Within 10 days of the Delivery Date, each Loan Participant shall have
received evidence that the Designated Aircraft has been duly registered in the
name of the Borrower under the Federal Aviation Act, and such Loan Participant
shall have received a copy of the FAA certificate of registration for the
Designated Aircraft.

Failure to satisfy these conditions subsequent within such time frame shall, on
notice of the Security Trustee to the Borrower, constitute an automatic Event of
Default.

Section 5. Closing Procedure.

(a) Filings with FAA. Following the Borrower’s notice of the Delivery Date as
provided in Section 2 hereof, the parties will pre-position the executed
Mortgage and/or Mortgage Supplement with FAA Counsel in Oklahoma City, Oklahoma,
together with the FAA Bill of Sale (and photocopy of the Warranty Bill of Sale)
for the Designated Aircraft, the AC Form 8050-1 Aircraft Registration
Application for the Designated Aircraft in the name of the Borrower, and an AC
Form 8050-135 FAA Entry Point Filing Form (which the parties agree shall be
prepared by FAA Counsel). On the Delivery Date and in sufficient time to permit
the closing to occur during business hours of the FAA in Oklahoma City,
Oklahoma, each Loan Participant will wire transfer its Commitment prior to
10:00 a.m. New York time to the Security Trustee. On the Delivery Date, by
conference telephone call among the Manufacturer, the Borrower, the Loan
Participants (and/or their counsel acting on their behalf), each Agent, the
Security Trustee, FAA Counsel and the Manufacturer will authorize the filing of
the FAA Bill of Sale for the Designated Aircraft to be delivered on the Delivery
Date and the Borrower will

 

17



--------------------------------------------------------------------------------

cause the ownership interest of the Airframe and each Engine associated with the
Designated Aircraft to be duly registered with the International Registry as a
contract of sale and Borrower will authorize the filing of each of the AC Form
8050-135 FAA Entry Point Filing Form, the AC Form 8050-1 Aircraft Registration
Application, the Mortgage and/or the Mortgage Supplement for the Designated
Aircraft upon receipt by the Manufacturer of the purchase price for the
Designated Aircraft and receipt by the Borrower (or its order) of the Loans for
the Designated Aircraft. The irrevocable authorization to FAA Counsel to date
and file the FAA Bill of Sale, the AC Form 8050-135 FAA Entry Point Filing Form,
the AC Form 8050-1 Aircraft Registration Application, and the Mortgage and/or
Mortgage Supplement for the Designated Aircraft will occur prior to the transfer
of the Loan for the Designated Aircraft to or for account of the Borrower, but
the filing will not occur until the Borrower’s (or its order) receipt of the
funds at the designated account and the Manufacturer has released the Warranty
Bill of Sale. The Loan Certificate(s) will be delivered to the Loan Participants
and legal opinions delivered to all parties immediately following the transfer
of the related Loan as provided in Section 2(c).

(b) Registrations by FAA Counsel. The Borrower irrevocably authorizes FAA
counsel to file with the FAA the Mortgage and/or Mortgage Supplement and
register the appropriate international interests with the International Registry
for the Designated Aircraft following the closing of the financing for the
Designated Aircraft. FAA counsel may rely, without any further investigation, on
any statement or certification by the Security Trustee that the closing of the
financing for the Designated Aircraft has occurred.

(c) Discharges in Event of Failure to Fund. If the financing for the Designated
Aircraft shall fail to occur utilizing the Commitments hereunder, the Security
Trustee agrees to register, at the Borrower’s cost, a discharge at the
International Registry of any international interest in favor of the Security
Trustee in respect of the related Airframe and the Engines.

(d) International Registry Filings. Each of the parties hereto consents to the
registration with the International Registry of the international interests with
respect to the Mortgage and each Mortgage Supplement, and each party hereto
covenants and agrees that it will take all such action reasonably requested by
the Borrower or the Security Trustee in order to make any registrations with the
International Registry, including becoming a transacting user entity with the
International Registry and providing consents to any registration as may be
contemplated by the Operative Documents.

Section 6. Extent of Interest of Holders. No Holder shall have any further
interest in, or other right with respect to, the mortgage and security interests
created by the Mortgage when and if the Original Amount of and interest on all
Loan Certificates in respect of the Designated Aircraft held by such Holder and
all other sums payable to such Holder hereunder, under the Mortgage and under
such Loan Certificates shall have been paid in full, provided, however, to the
extent, for any reason, any such sums paid to a Holder are rescinded or must
otherwise be restored by such Holder, the obligations of the Borrower and the
security interests created by the Mortgage shall be automatically reinstated
with respect to such Holder and the Security Trustee, as applicable.

Section 7. Representations and Warranties.

 

18



--------------------------------------------------------------------------------

(a) Borrower’s Representations and Warranties. The Borrower represents and
warrants that on the date hereof and on the Delivery Date:

(i) Existence. The Borrower is a corporation duly organized and validly existing
in good standing pursuant to the laws of the State of Delaware; is duly
qualified to do business as a foreign corporation in each jurisdiction in which
its operations or the nature of its business requires to be so qualified, except
where the failure to be so qualified would not have a material adverse effect on
the Borrower or its business; is a U.S. Air Carrier; and has the corporate power
and authority to engage in air transport and to carry on scheduled passenger
service as presently conducted, to own the Designated Aircraft and to enter into
and perform its obligations under the Operative Documents.

(ii) Authorization. The execution, delivery and performance by the Borrower of
the Operative Documents will, on the Delivery Date, have been duly authorized by
all necessary corporate action on the part of the Borrower, do not require any
stockholder approval, or approval or consent of any trustee or holders of any
indebtedness or obligations of the Borrower except such as have been duly
obtained by the Delivery Date and will on the Delivery Date be in full force and
effect, and none of such Operative Documents contravenes any law, judgment,
government rule, regulation or order binding on the Borrower or the certificate
of incorporation or bylaws of the Borrower or contravenes the provisions of, or
constitutes a default under, or results in the creation of any Lien (other than
Permitted Liens) upon the property of the Borrower under, any indenture,
mortgage, contract or other agreement to which the Borrower is a party or by
which it or its properties may be bound or affected.

(iii) No Additional Authorization. Neither the execution and delivery by the
Borrower of the Operative Documents nor the performance by the Borrower of its
obligations thereunder requires the consent or approval of, the giving of notice
to, or the registration with, or the taking of any other action in respect of
any Federal, state or foreign government authority or agency, except for (A) the
orders, permits, waivers, exemptions, authorizations and approvals of the
regulatory authorities having jurisdiction over the operation of the Designated
Aircraft by the Borrower, which orders, permits, waivers, exemptions,
authorizations and approvals have been duly obtained or will on or prior to the
Delivery Date be duly obtained, and will on the Delivery Date be in full force
and effect, (B) any normal periodic and other reporting requirements under the
Federal Aviation Act and the regulations promulgated thereunder and the
applicable rules and regulations of the FAA, in each case to the extent required
to be given or obtained only after the Delivery Date and (C) any filings,
registrations or applications specifically described in this Agreement.

(iv) Enforceability. The Operative Documents to which the Borrower is a party
delivered on or prior to the date hereof or the Delivery Date, as the case may
be, each constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with the terms thereof except as
such may be limited by equitable principles or applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

 

19



--------------------------------------------------------------------------------

(v) No Pending Actions. There are no pending or threatened actions or
proceedings before any court, arbitrator or administrative agency which
individually (or in the aggregate in the case of any group of related lawsuits)
is expected to have a material and adverse effect on the financial condition of
the Borrower or the ability of the Borrower to perform its obligations under the
Operative Documents.

(vi) Validity of Security Interests. Except for (A) the filing with the FAA of
an FAA Entry Point Filing Form – AC Form 8050-135 and the procurement of unique
authorization code for the following registrations on the International Registry
and the registration of such interests on the International Registry: (i) the
contracts of sale with respect to the Airframe and Engine constituted by the FAA
Bill of Sale and/or the Warranty Bill of Sale with the Manufacturer as seller
and the Borrower as buyer, and (ii) the international interests with respect to
the Airframe and each Engine constituted by the Mortgage and the related
Mortgage Supplement (incorporating the terms of the Mortgage) with the Security
Trustee as creditor and the Owner as debtor, (B) the filing for recording
pursuant to the Federal Aviation Act of the FAA Bill of Sale for the Designated
Aircraft (and the application for registration of the Designated Aircraft in the
name of the Borrower) and the Mortgage with the Mortgage Supplement for the
Designated Aircraft and (C) the filing of financing statements (and continuation
statements at periodic intervals) with respect to the interests created by such
documents under the Uniform Commercial Code of Delaware and such other states as
may be specified in the opinion furnished pursuant to Section 4(b)(x) hereof, no
further action, including any filing or recording of any document (including any
financing statement in respect thereof under Article 9 of the Uniform Commercial
Code of any applicable jurisdiction), is necessary or advisable in order to
establish and perfect the first mortgage Lien on the Designated Aircraft in
favor of the Security Trustee pursuant to the Mortgage or to establish as
against third parties the international interest under the Mortgage in any
applicable jurisdiction in the United States.

(vii) No Defaults. There has not occurred any event which constitutes a Default
or an Event of Default under the Mortgage which is presently continuing.

(viii) Finances of Borrower. (x) On the date hereof (in the case of the
December 31, 2014 financial statements) and on the Delivery Date, the statements
of financial position of the Borrower as of December 31, 2014 and June 30, 2015
and the related statements of earnings and cash flow of the Borrower in all
material respects for the year and fiscal quarter, as the case may be, then
ended, copies of which have been furnished to each Loan Participant, fairly
present the financial condition of the Borrower at such date and the results of
operations and cash flow of the Borrower for the period ended on such dates, in
accordance with generally accepted accounting principles consistently applied,
subject, in the case of the June 30, 2015 statements, to normal year-end
adjustments, and (y) since December 31, 2014 there has been no material adverse
change in such condition having a material adverse effect on the Borrower’s
ability to perform its obligations under the Operative Documents.

 

20



--------------------------------------------------------------------------------

(ix) Liens on Aircraft. On the Delivery Date, the Borrower will have good title
to the Designated Aircraft free and clear of all Liens, except the Lien of the
Mortgage. On the Delivery Date, the Designated Aircraft (A) shall have a valid
export certificate of airworthiness as to type and airworthiness, (B) will have
been insured by the Borrower in accordance with the terms of the Mortgage, will
have suffered no Event of Loss and will be in the condition and state of repair
required under the terms of the Mortgage and (C) will have the necessary
instruments filed with the FAA in order to duly register the Designated Aircraft
in the name of the Borrower under the Federal Aviation Act.

(x) Securities Compliance. Assuming the Loan Participants are acquiring their
Loan Certificates in the ordinary course of their commercial banking business,
none of the transactions contemplated by this Agreement will violate or result
in a violation of the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, or any regulations issued pursuant thereto.

(xi) No Public Offering. Neither the Borrower nor anyone acting on behalf of the
Borrower has directly or indirectly offered any interest in the Loan
Certificates for sale to, or solicited any offer to acquire any of the same
from, anyone other than the Loan Participants and not more than 35 other
institutions believed capable of evaluating and bearing the risks of investment
in the transactions contemplated hereby.

(xii) No ERISA Violation. (v) The Borrower has not engaged in any transaction in
connection with which the Borrower could be subjected to either a material civil
penalty assessed pursuant to Section 502(i) of ERISA, or a material tax imposed
by Section 4975 of the Code; (w) no material liability to the Pension Benefit
Guaranty Corporation (other than liability for premiums) has been incurred by
the Borrower with respect to any Plan; (x) there has been no event or condition
which presents a material risk of termination of any Plan by the Pension Benefit
Guaranty Corporation; (y) the Borrower and any affiliate (as defined below) has
not committed, or does not expect to commit, a failure described in ERISA
Section 303(k)(1) or Section 430(k)(1) of the Code (whether or not waived) with
respect to any Plan; and (z) no material amount of “withdrawal liability,” as
that term is used in Section 4201 of ERISA, has been or is expected to be
incurred by the Borrower nor has the Borrower or any affiliate of the Borrower
been notified by any multi-employer plan (within the meaning of Section 3(37)(A)
of ERISA) that such multi-employer plan is in reorganization or insolvency
within the meaning of Section 4241 or Section 4245 of ERISA or that such
multi-employer plan intends to terminate or has been terminated under
Section 4041A of ERISA (for purposes of subclauses (y) and (z), the term
“affiliate” shall mean any corporation or person (within the meaning of ERISA
Section 3(9)) which together with the Borrower and any other related entity
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c), (m) or (o) of the Code.

(xiii) No “Prohibited Transactions”. Assuming the accuracy of the
representations set forth in Section 7(b)(ii) (and Section 6(ii) of each
Assignment and Assumption Agreement, if any), the purchase and holding of the
Loan Certificates will not result in a “prohibited transaction,” within the
meaning of Section 406 of ERISA or Section 4975 of the Code which could subject
the Borrower to any tax or penalty pursuant to Section 4975 of the Code or
Section 502(i) of ERISA.

 

21



--------------------------------------------------------------------------------

(xiv) Investment Company. The Borrower is not an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.

(xv) No Material Misstatement or Omission. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Security Trustee, any Agent or any Loan Participant in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(xvi) Federal Reserve Regulations. No part of the proceeds of any Loan hereunder
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board of Governors of the Federal
Reserve, including Regulations U and X.

(xvii) Cape Town Matters. (A) The Borrower: is a “transacting user entity” (as
such term is defined in the Regulations of the International Registry); is
“situated”, for the purposes of the Cape Town Convention, in the United States;
and on the Delivery Date will have the power to “dispose” (as such term is used
in the Cape Town Convention) of the Airframe and related Engines financed on the
Delivery Date; (B) the Airframe and related Engines financed on the Delivery
Date are “aircraft objects” (as defined in the Cape Town Convention); (C) the
United States is a Contracting State under the Cape Town Convention; and (D) the
FAA Bill of Sale for the Airframe and/or the Warranty Bill of Sale for the
Airframe and related Engines constitutes a “contract of sale” (as defined in the
Cape Town Convention) and the Mortgage and the Mortgage Supplement for the
Designated Aircraft conveys an international interest in the Airframe and
related Engines.

(xviii) AML Laws; Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions. None of (a) the Borrower, any subsidiary or any of
their respective directors or officers, or, to the knowledge of the Borrower,
any of their respective employees or Affiliates, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any subsidiary or other Affiliate that
will act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person, or (ii) is in violation of AML
Laws, Anti-Corruption Laws, or Sanctions. No Loans, use of proceeds or other
transaction contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any person participating in the
transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. The Borrower represents that, except as
disclosed to each Agent and the Loan Participants prior to the date hereof,
neither it nor any of its subsidiaries, nor its parent company, or, to the
knowledge of the Borrower, any other Affiliate has engaged in or intends to
engage in any dealings or transactions with, or for the benefit of, any
Sanctioned Person or with or in any Sanctioned Country.

 

22



--------------------------------------------------------------------------------

(b) Representations and Warranties of the Security Trustee and Loan
Participants.

(i) The Security Trustee represents and warrants that:

(1) Authorization. It has all power, authority, and legal right to execute,
deliver, and carry out the terms of each of the Operative Documents to which the
Security Trustee is a party.

(2) Execution. It has duly authorized the execution and delivery of this
Agreement and the other Operative Documents to which it is a party.

(3) No Violation. The Security Trustee’s execution and delivery of each
Operative Document to which it is a party will not result in any violation of,
or be in conflict with, or constitute a default under, any of the provisions of
its organizational documents, or of any indenture, mortgage, chattel mortgage,
deed of trust, conditional sales contract, lease, note or bond purchase
agreement, license, bank loan, credit agreement, or other agreement to which it
is a party or by which it is bound, and will not contravene any existing law,
governmental rule or regulation of the State of Utah, any existing law,
governmental rule or regulation of the United States of America which governs
the Security Trustee’s banking and trust powers, judgment or order applicable to
or binding on the Security Trustee.

(4) No Approvals. Neither the Security Trustee’s execution and delivery of the
Operative Documents to which it is a party, nor the Security Trustee’s
consummation of any of the transactions contemplated thereby, requires the
consent or approval of, giving of notice to, or registration with any
governmental authority.

(5) The Security Trustee is a transacting user entity.

(ii) Loan Participants’ Representations and Warranties. Each Loan Participant
severally represents and warrants that on the date hereof and on the Delivery
Date:

(1) it is acquiring its interest in its Loan Certificates either (A) in the
ordinary course of its general banking business or (B) for investment and not
with a view to any distribution thereof that would require registration under
the Securities Act of 1933, as amended, subject, however, to the disposition of
its property being at all times within its control;

 

23



--------------------------------------------------------------------------------

(2) the Operative Documents to which it is a party delivered on or prior to the
date hereof or the Delivery Date, as the case may be, each constitute legal,
valid and binding obligations of such Loan Participant enforceable against such
Loan Participant in accordance with the terms thereof except as such may be
limited by equitable principles or applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally; and

(3) either (i) no part of the funds to be used by it for the purchase of the
Loan Certificates shall constitute “plan assets” as defined in Section 3(42) of
ERISA or otherwise, nor shall its interest become “plan assets” during the
period it holds the Loan Certificates or (ii) its purchase and holding of the
Loan Certificates shall be covered by a prohibited transaction class exemption
issued by the U.S. Department of Labor.

Section 8. Indemnities.

(a) General Indemnity.

(i) Subject to the next following paragraph, the Borrower hereby agrees to
indemnify each Indemnitee against, and agrees to protect, save and keep harmless
each of them from any and all Expenses imposed on, incurred by or asserted
against any Indemnitee arising out of or directly resulting from (A) the
operation, possession, use, maintenance, overhaul, testing, registration,
reregistration, delivery, non-delivery, lease, nonuse, modification, alteration,
or sale of the Aircraft, the Airframe or any Engine, or any engine used in
connection with the Airframe or any part of any of the foregoing by the
Borrower, any lessee or any other Person whatsoever, whether or not such
operation, possession, use, maintenance, overhaul, testing, registration,
reregistration, delivery, non-delivery, lease, nonuse, modification, alteration,
or sale is in compliance with the terms of the Mortgage, including, without
limitation, claims for death, personal injury or property damage or other loss
or harm to any person whatsoever and claims relating to any laws, rules or
regulations pertaining to such operation, possession, use, maintenance,
overhaul, testing, registration, reregistration, delivery, non-delivery, lease,
non-use, modification, alteration, sale or return including environmental
control, noise and pollution laws, rules or regulations; (B) the manufacture,
design, purchase, acceptance, rejection, delivery, or condition of the Aircraft,
the Airframe or any Engine, any engine used in connection with the Airframe, or
any part of any of the foregoing including, without limitation, latent and other
defects, whether or not discoverable, or trademark or copyright infringement;
(C) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant or agreement to be performed, or other obligation of the
Borrower under any of the Operative Documents to which it is a party, or the
falsity of any representation or warranty of the Borrower in any of the
Operative Documents to which it is a party; (D) the offer, sale and delivery by
the Borrower or anyone acting on behalf of the Borrower of any Loan Certificates
or successor debt obligations issued in connection with the refunding or
refinancing thereof (including, without limitation, any claim arising out of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other Federal or state statute, law or regulation, or at common
law or otherwise relating to securities (collectively “Securities Liabilities”))
(the indemnity provided in this clause (D) to

 

24



--------------------------------------------------------------------------------

extend also to any Person who controls an Indemnitee, its successors, assigns,
employees, directors, officers, servants and agents within the meaning of
Section 15 of the Securities Act of 1933, as amended); and (E) the transactions
contemplated by the Operative Documents or any lease under the Mortgage, any
Event of Default under the Mortgage or the enforcement against the Borrower of
any of the terms thereof (including, without limitation, Article IX of the
Mortgage).

(ii) Limitations on Indemnity. The foregoing indemnity shall not extend to any
Expense of any Indemnitee to the extent attributable to one or more of the
following: (1) acts or omissions involving the willful misconduct or gross
negligence of such Indemnitee or any Person acting on behalf of such Indemnitee
(other than gross negligence imputed to such Indemnitee solely by reason of its
interest in the Aircraft); (2) the failure by such Indemnitee to perform or
observe any agreement, covenant or condition in any of the Operative Documents
applicable to it, including, without limitation, the creation or existence of a
Security Trustee Lien or a Lender Lien (except to the extent such failure was
caused directly by the failure of the Borrower to perform any of its obligations
under the Operative Documents); (3) any representation or warranty by such
Indemnitee in the Operative Documents or in connection therewith being incorrect
in any material respect; (4) with respect to any Indemnitee, a disposition
(voluntary or involuntary) by such Indemnitee of all or any part of such
Indemnitee’s interest in the Airframe, any Engine or in any Operative Document
other than during the continuance of an Event of Default; (5) other than amounts
necessary to make payments on an after-tax basis pursuant to Section 8(a)(iii),
any Tax, or increase in Tax liability under any applicable law whether or not
the Borrower is required to indemnify for such Tax pursuant to Schedule III
hereto; (6) acts or events occurring after the transfer of possession of the
Aircraft pursuant to Article IX of the Mortgage except to the extent that such
Claim is attributable to acts occurring in connection with the exercise of
remedies pursuant to Section 9.01 of the Mortgage following the occurrence and
continuance of an Event of Default; (7) a failure on the part of the Security
Trustee or either Agent to distribute in accordance with this Agreement or the
Mortgage any amounts received and distributable by it hereunder or thereunder;
and (8) any Expense which is payable or borne by a Person other than the
Borrower pursuant to any provision of any Operative Document.

(iii) Taxes. The Borrower further agrees that any payment or indemnity pursuant
to this Section 8(a) in respect of any “Expense” shall be in an amount which,
after deduction of all Taxes required to be paid by such recipient with respect
to such payment or indemnity under the laws of any Federal, state or local
government or taxing authority in the United States, or under the laws of any
taxing authority or governmental subdivision of a foreign country, or any
territory or possession of the United States or any international authority,
shall be equal to the excess, if any, of (A) the amount of such Expense over
(B) the net reduction in Taxes required to be paid by such recipient resulting
from the accrual or payment of such Expense.

(iv) Claims Against Indemnities. If a claim is made against an Indemnitee
involving one or more Expenses and such Indemnitee has notice thereof, such
Indemnitee shall promptly after receiving such notice give notice of such claim
to the

 

25



--------------------------------------------------------------------------------

Borrower; provided that the failure to provide such notice shall not release the
Borrower from any of its obligations to indemnify hereunder except to the extent
that the Borrower is prejudiced as a result of the failure to give such notice
in a timely fashion, and no payment by the Borrower to an Indemnitee pursuant to
this Section 8(a) shall be deemed to constitute a waiver or release of any right
or remedy which the Borrower may have against such Indemnitee for any actual
damages as a result of the failure by such Indemnitee to give the Borrower such
notice. The Borrower shall be entitled, at its sole cost and expense, acting
through counsel reasonably acceptable to the respective Indemnitee, so long as
the Borrower has acknowledged in writing its responsibility for such Expense
hereunder (unless such Expense is covered by clause (ii) of this Section 8(a),
except that such acknowledgment does not apply if the decision of a court or
arbitrator provides that the Borrower is not liable hereunder), (A) in any
judicial or administrative proceeding that involves solely a claim for one or
more Expenses, to assume responsibility for and control thereof, (B) in any
judicial or administrative proceeding involving a claim for one or more Expenses
and other claims related or unrelated to the transactions contemplated by the
Operative Documents, to assume responsibility for and control of such claim for
Expenses to the extent that the same may be and is severed from such other
claims (and such Indemnitee shall use its reasonable efforts to obtain such
severance), and (C) in any other case, to be consulted by such Indemnitee with
respect to judicial proceedings subject to the control of such Indemnitee and to
be allowed, at the Borrower’s sole expense, to participate therein. The
Indemnitee may participate at its own expense and with its own counsel in any
judicial proceeding controlled by the Borrower pursuant to the preceding
provisions. Notwithstanding any of the foregoing, the Borrower shall not be
entitled to assume responsibility for and control of any such judicial or
administrative proceedings if any Event of Default shall have occurred and be
continuing, if such proceedings will involve a material risk of the sale,
forfeiture or loss of the Aircraft unless the Borrower shall have posted a bond
or other security reasonably satisfactory to the relevant Indemnitee with
respect to such risk or if such proceedings could entail any risk of criminal
liability being imposed on such Indemnitee.

(v) Information for Borrower. The Indemnitee shall supply the Borrower with such
information reasonably requested by the Borrower as is necessary or advisable
for the Borrower to control or participate in any proceeding to the extent
permitted by this Section 8(a). Such Indemnitee shall not enter into a
settlement or other compromise with respect to any Expense without the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, unless such Indemnitee waives its right to be indemnified
with respect to such Expense under this Section 8(a).

(vi) Information for Indemnitees. The Borrower shall supply the Indemnitee with
such information reasonably requested by the Indemnitee as is necessary or
advisable for the Indemnitee to control or participate in any proceeding to the
extent permitted by this Section 8(a).

 

26



--------------------------------------------------------------------------------

(vii) Expenses Covered by Insurance. In the case of any Expense indemnified by
the Borrower hereunder which is covered by a policy of insurance maintained by
the Borrower (or any Lessee) pursuant to Article VI of the Mortgage or
otherwise, it shall be a condition of such indemnity with respect to any
particular Indemnitee that such Indemnitee shall cooperate with the insurers in
the exercise of their rights to investigate, defend or compromise such Expense
as may be required to retain the benefits of such insurance with respect to such
Expense. Notwithstanding any of the foregoing to the contrary, with respect to
any Expense which is covered under policies of insurance maintained by the
Borrower (or any Lessee) pursuant to Article VI of the Mortgage or otherwise,
the rights of an Indemnitee to control or participate in any proceedings shall
be modified to the extent necessary to comply with the requirements of such
policies and the rights of the insurers thereunder.

(viii) Subrogation. To the extent of any payment of any Expense pursuant to this
Section 8(a), the Borrower, without any further action, shall be subrogated to
any claims the Indemnitee may have relating thereto. The Indemnitee agrees to
give such further assurances or agreements and to cooperate with the Borrower to
permit the Borrower to pursue such claims, if any, to the extent reasonably
requested by the Borrower.

(ix) Reimbursement. In the event that the Borrower shall have paid an amount to
an Indemnitee pursuant to this Section 8(a), and such Indemnitee subsequently
shall be reimbursed in respect of such indemnified amount from any other Person,
such Indemnitee shall promptly pay the Borrower the amount of such
reimbursement, including interest received attributable thereto, provided that
no Event of Default has occurred and is continuing.

(b) Tax Indemnities. The general tax and withholding tax indemnities are
specified in Schedule III hereto, which provisions are incorporated herein by
reference.

(c) Interest. The Borrower will pay to each Indemnitee on demand, to the extent
permitted by applicable law, interest on any amount of indemnity not paid when
due pursuant to this Section 8 until the same shall be paid, at the Past Due
Rate.

(d) Illegality.

(i) Change in Law or Illegality Event. Notwithstanding any other provision in
this Agreement, if any Change in Law or Illegality Event shall make it unlawful
for any Loan Participant to maintain its Commitment or its portion of the Loans
in respect of the Designated Aircraft, then the affected Loan Participant shall
deliver to the Borrower and the Security Trustee a written certification
describing in reasonable detail the events giving rise to such unlawfulness.
Upon receipt by Borrower of such notice, the Borrower and such Loan Participant
shall negotiate for a period of 60 days in an effort to mitigate such
illegality. During such mitigation period the affected Loan Participant shall
not be required to advance any Loans to the Borrower hereunder. If after such
mitigation period, such unlawfulness cannot be resolved, then the provisions of
clause (ii) below shall apply.

 

27



--------------------------------------------------------------------------------

(ii) Impaired Loan Participants. If there shall have occurred and be continuing
an event with respect to a Loan Participant of the type described in
clause (i) above (an “Impaired Loan Participant”), then such Impaired Loan
Participant may and, if so instructed by the Borrower shall:

(x) Assumption of Remaining Commitment. Notify the Borrower and each other Loan
Participant that such unlawfulness has occurred and give notice that (A) if no
Loan shall then have been made by such Impaired Loan Participant, no Loan shall
be made to the Borrower by such Impaired Loan Participant or (B) if a Loan shall
then have been made by such Impaired Loan Participant and remain outstanding, no
further Loans shall be made to the Borrower by such Impaired Loan Participant,
and request each other Loan Participant to take up the relevant portion of such
Impaired Loan Participant’s unfunded Commitments, if any, in which case each
such other Loan Participant may (but shall not be obligated to) in its sole
discretion assume its pro rata share of such Impaired Loan Participant’s
Commitment by providing written notice of such assumption to such Impaired Loan
Participant, the Security Trustee, the relevant Agent and the Borrower within
five Business Days, and if such other Loan Participant does not so elect in
writing to assume its pro rata share of the Impaired Loan Participant’s
Commitments, such Impaired Loan Participant shall send a further notice to each
remaining Loan Participant, which in turn may (but shall not be obligated to) in
its sole discretion assume the remaining available Commitments of such Impaired
Loan Participant on a pro rata basis by providing written notice of such
assumption to such Impaired Loan Participant, the Security Trustee, each Agent
and the Borrower within five Business Days; and

(y) Assumption by Remaining Loan Participants. Notify the Borrower and each
other Loan Participant that such unlawfulness has occurred and, to the extent
that applicable laws do not require the immediate repayment of all or a portion
of such Impaired Loan Participant’s Loans, request each other Loan Participant
to assume the relevant portion of such Impaired Loan Participant’s Loans, in
which case each such other Loan Participant may (but shall not be obligated to)
in its sole discretion assume its pro rata share of such Impaired Loan
Participant’s Loans by providing written notice of such assumption to such
Impaired Loan Participant, the Security Trustee and the Borrower within five
Business Days and otherwise complying with the procedure set out in
Section 13(c) hereof, and if any other Loan Participant does not so elect in
writing to assume its pro rata share of the Impaired Loan Participant’s Loans,
such Impaired Loan Participant shall send a further notice to each remaining
Loan Participant and the Borrower, and each remaining Loan Participant in turn
may (but shall not be obligated to) in its sole discretion assume the remaining
available Loans of such Impaired Loan Participant on a pro rata basis by
providing written notice of such assumption to such Impaired Loan Participant,
the Security Trustee, the relevant Agent and the Borrower within five Business
Days and otherwise complying with the procedure set out in Section 13(c) hereof;
and

(z) Payment of Break Amount. To the extent that any of such Impaired Loan
Participant’s Loans are not assumed by one or more of the other Loan
Participants or a third party as contemplated in clause (x) or (y) above, or
that applicable

 

28



--------------------------------------------------------------------------------

laws require the immediate repayment of all or a portion of such Impaired Loan
Participant’s Loans, require the Borrower to repay the Loans advanced by such
Impaired Loan Participant in full together with accrued interest and Break
Amount, and all other amounts accrued and owing to such Impaired Loan
Participant under the Operative Documents but without any Prepayment Fee,
premium or penalty, whereupon the Borrower shall on the date specified in such
notice (which shall be the earlier of the date on which applicable laws require
the immediate repayment of all or a portion of such Impaired Loan Participant’s
Loans and the Interest Payment Date first occurring not earlier than ten
Business Days from the date of such notice), repay in full all such amounts.

(iii) Presumption. For the avoidance of doubt, the failure by any Loan
Participant to provide written notice of assumption of an Impaired Loan
Participant’s Commitments or Loans within the relevant time frame contemplated
by clause (x) or (y) above, as applicable, shall be conclusive evidence that
such Loan Participant has elected not to assume any such additional Commitments
or Loans. To the extent that any of such Impaired Loan Participant’s Commitments
or Loans are not assumed by one or more of the other Loan Participants as
contemplated in clause (x) or (y) above, as applicable, the unassumed portion
will be cancelled and the Commitments will be reduced accordingly. Nothing in
this Section (d) shall affect the obligation of any Loan Participant other than
an Impaired Loan Participant to make or maintain its Loan in accordance with the
terms of this Agreement.

Section 9. Covenants of the Borrower.

(a) Borrower Merger. For so long as the Lien constituted by the Mortgage remains
in force, the Borrower shall not enter into any merger or consolidation, or
sell, transfer, lease or convey all or substantially all of its assets, unless:

(i) No Default. No Event of Default has occurred and is continuing or would
result therefrom;

(ii) U.S. Air Carrier. The Borrower is the surviving corporation or, if
otherwise, such other Person or continuing corporation (herein called “Successor
Corporation”) is a corporation or limited liability company incorporated under
the laws of a state of the United States, and shall be a U.S. Air Carrier;

(iii) Requirements of Successor Corporation. In the case of Successor
Corporation, the Successor Corporation shall (A) execute, prior to or
contemporaneously with the consummation of such transaction, such agreements, if
any, as are in the reasonable opinion of the Security Trustee necessary or
advisable to evidence the assumption by the Successor Corporation of liability
for all of the obligations of the Borrower under the Mortgage and the other
Operative Documents, (B) make such registrations, recordings and filings, and
take such other action with respect to the Operative Documents, as shall be
necessary or advisable in the reasonable opinion of the Loan Participants to
protect their security interest in the Aircraft, and (C) cause to be delivered
to the Security Trustee, each Agent and the Loan Participants such legal

 

29



--------------------------------------------------------------------------------

opinions (which may be from in-house counsel) as any of them may reasonably
request in connection with the matters specified in the preceding clauses (A)
and (B), provided that if by operation of law (x) assumption by the Successor
Corporation of liability for all of the obligations of the Borrower under the
Mortgage and the other Operative Documents and (y) protection of the Loan
Participants’ security interest in the Aircraft, occurs automatically, to the
extent applicable, the agreements, registrations, recordations, filings and
legal opinions described in this Section 9(a)(iii) shall not be required; and

(iv) Tangible Net Worth of Successor Corporation. Prior to such transaction, the
Loan Participants shall obtain evidence to the effect that the Tangible Net
Worth of the Borrower or Successor Corporation after giving effect to such
transaction is no less than the Tangible Net Worth of the Borrower immediately
prior to such transaction.

As used herein,

“Tangible Net Worth” means, as at any date for any Person, the sum for such
Person and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with generally accepted accounting principles), of the
following:

(a) the amount of capital stock, plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit), minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets which should be classified as intangibles, including goodwill, minority
interests, research and development costs, trademarks, trade names, copyrights,
patents and franchises, and unamortized debt discount and expense.

Upon any consolidation or merger in accordance with this Section 9(a), the
Successor Corporation shall succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement with the same effect
as if such Successor Corporation had been named as the Borrower herein.

(b) U.S. Air Carrier. The Borrower covenants and agrees that at all times until
the Lien of the Mortgage shall be discharged, released or terminated pursuant to
Section 14.01 of the Mortgage, it will be an “air carrier” within the meaning of
Section 40102(a) of the Federal Aviation Act operating under certificates issued
pursuant to such Act and shall otherwise meet the standards of the definition of
U.S. Air Carrier.

(c) Further Assurances. The Borrower covenants and agrees with each party hereto
as follows:

(i) Further Acts. The Borrower will cause to be done, executed, acknowledged and
delivered all and every such further acts, conveyances and assurances as any
Holder shall reasonably require for accomplishing the purposes of this Agreement
and the other Operative Documents; provided that any instrument or other
document so

 

30



--------------------------------------------------------------------------------

executed by the Borrower will not expand any obligations or limit any rights of
the Borrower in respect of the transactions contemplated by any Operative
Documents. The Borrower shall cause the Aircraft to remain duly registered, in
the name of the Borrower, except as otherwise permitted under Section 3.01(b) of
the Mortgage, under the Federal Aviation Act.

(ii) Maintenance of Security Interests. The Borrower, at its expense, will cause
(A) the Mortgage, all Mortgage Supplements and all amendments to the Mortgage to
be promptly filed and recorded, or filed for recording, to the extent permitted
under the Federal Aviation Act, or required under any other applicable law,
(B) subject only to the consent of the Security Trustee (or the Manufacturer, in
the case of the FAA Bill of Sale and the Warranty Bill of Sale), the
registration with the International Registry of the contract of sale and the
international interests with respect to the FAA Bill of Sale and/or Warranty
Bill of Sale, the Mortgage and Mortgage Supplement and (C) the Lien of the
Mortgage to at all times be and remain a first priority and perfected Lien on
the Mortgage Estate. The Borrower agrees to furnish the Security Trustee, each
Agent and the Loan Participants with copies of the foregoing documents with
recording and registration data as promptly as practicable following the
issuance of same by the FAA and the International Registry.

(iii) Costs and Expenses. The Borrower shall pay all reasonable costs and
expenses (including costs and disbursements of counsel) incurred by the Security
Trustee, each Agent and the Holders after the date hereof in connection with
(x) any supplements or amendments of the Operative Documents (including, without
limitation, any related recording and registration costs) (other than any
supplement or amendment associated with the syndication of the Loan Certificates
or the sale of participation interests therein), (y) any Event of Default and
any enforcement or collection proceedings resulting therefrom or in connection
with the negotiation of any restructuring or “work-out” (whether or not
consummated), or (z) the enforcement of this Section 9.

(d) Sanctions, Etc.

(i) Compliance with Anti-Corruption Laws and Sanctions. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions.

(ii) Use of Proceeds. The Borrower will not request any Loans, and the Borrower
shall not use, and shall procure that its subsidiaries and its or their
respective directors, officers, employees, Affiliates and agents shall not use,
directly or indirectly, the proceeds of any Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or AML
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any

 

31



--------------------------------------------------------------------------------

Sanctioned Country, or involving any goods originating in or with a Sanctioned
Person or Sanctioned Country, or (C) in any manner that would result in the
violation of any Sanctions by any Person (including any Person participating in
the transactions contemplated hereunder, whether as underwriter, advisor lender,
investor or otherwise).

(e) Financial Information. The Borrower shall provide to the Agents and the
Security Trustee (i) (x) within 60 days after the end of each of the first three
quarterly periods in each fiscal year of the Borrower, either (1) a consolidated
balance sheet of the Borrower and its consolidated subsidiaries prepared by it
as of the close of such period, together with the related consolidated
statements of income for such period, certified by the Borrower’s chief
executive officer or chief financial officer as having been prepared on a
consolidated basis in accordance with GAAP consistently applied (except for
inconsistencies required by changes to GAAP and changes approved by the
accountants referred to in clause (y)(1) below in accordance with GAAP), subject
to normal year-end audit adjustments and the absence of footnotes or (2) a
report of the Borrower on Form 10-Q in respect of such period in the form filed
with the Securities and Exchange Commission; and (y) within 120 days after the
close of each fiscal year of the Borrower, either (1) a consolidated balance
sheet of the Borrower and its consolidated subsidiaries as of the close of such
fiscal year, together with the related consolidated statements of income for
such fiscal year, as certified by independent public accountants of recognized
national standing selected by the Borrower to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except for
inconsistencies required by changes to GAAP and changes approved by such
accountants in accordance with GAAP), or (2) a report of the Borrower on Form
10-K in respect of such year in the form filed with the Securities and Exchange
Commission; and (ii) such other non-confidential information readily available
to the Borrower as the Agents or the Security Trustee shall reasonably request.
The items required to be furnished pursuant to clause (i) above shall be deemed
to have been furnished on the date on which such item is posted on the
Securities and Exchange Commission’s website at www.sec.gov, and such posting
shall be deemed to satisfy the requirements of clause (e).

Section 10. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be personally delivered or sent by registered or certified
mail, postage prepaid, or by facsimile, or by prepaid courier service, and shall
be effective upon receipt.

Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 10, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers) as follows: (a) if to the Borrower or the Security Trustee, to the
respective addresses set forth in Section 14.06 of the Mortgage; (b) if to a
Loan Participant, to the address set forth on Schedule I hereto; or (c) if to
any subsequent Holder, addressed to such Holder at its address set forth in the
Certificate Register maintained pursuant to the Mortgage.

 

32



--------------------------------------------------------------------------------

Section 11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the law of the State of New York, including all
matters of construction, validity and performance.

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Operative Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Operative Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Operative
Document against another party or its properties in the courts of any
jurisdiction.

(c) Forum. Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10. Nothing in
this Agreement or any other Operative Document will affect the right of any
party to this Agreement or any other Operative Document to serve process in any
other manner permitted by law.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12. Invoices and Payment of Expenses. The Security Trustee, each Agent
and the Loan Participants shall promptly submit to the Borrower for its prompt
approval copies of invoices of the Transaction Expenses (as defined below) as
they are received. The Borrower

 

33



--------------------------------------------------------------------------------

agrees to pay Transaction Expenses promptly upon receipt of invoices of such
Transaction Expenses. For the purposes hereof, “Transaction Expenses” means
(i) with respect to the preparation, negotiation, execution and delivery of this
Agreement and the closing or anticipated closing of the Designated Aircraft on
the Delivery Date, the reasonable fees, and out-of-pocket expenses and
disbursements of FAA Counsel and of Vedder Price P.C., special counsel to the
Loan Participants, (ii) all fees, taxes and other charges payable in connection
with the recording or filing of instruments and financing statements, or
registration of any international interest with the International Registry,
(iii) all other fees, taxes and charges payable in connection with the
execution, maintenance and enforcement of the Loan Participants’ security
interests, (iv) the Underwriters’ and each other Loan Participant’s reasonable
out-of-pocket travel expenses relating to the negotiation and closing of this
transaction, and (v) the Security Trustee’s fee as separately agreed; provided
the Transaction Expenses of a Loan Participant which fails (a) to negotiate this
Agreement and each other Operative Document in good faith, (b) to fund any Loan
notwithstanding the satisfaction of the applicable conditions precedent or
(c) to obtain the internal credit approvals necessary to consummate the
transactions contemplated herein, shall not be subject to reimbursement.

Section 13. Successors and Assigns.

(a) Benefits. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the parties hereto and their respective
successors and permitted assigns including each successive holder of any Loan
Certificate(s) issued and delivered pursuant to this Agreement or the Mortgage
whether or not an express assignment to any such holder of rights under the
Agreement has been made.

(b) Assignments by Borrower. The Borrower may not assign any of its rights or
obligations under this Agreement or the other Operative Documents except to the
extent expressly provided thereby.

(c) Assignments by Loan Participants. Each Loan Participant may assign its
Commitments and/or Loan Certificates (A) without the consent of the Borrower, to
any Permitted Transferee and (B) with the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed) to any other
Person; provided that, in the case of any assignment by a Senior Loan
Participant of all or any portion of its Commitment, such Senior Loan
Participant shall have received the prior written consent of the Borrower, which
consent shall not be unreasonably withheld. Any such assignment shall be subject
to the following terms:

(i) it shall be effected pursuant to an agreement substantially in the form of
the Assignment and Assumption Agreement;

(ii) it shall be in a minimum original principal amount of $5,000,000 (in the
case of Senior Loans); and $2,000,000 (in the case of Junior Loans); and

(iii) there shall be no more than four Senior Loan Participants in the aggregate
for the Senior Loans after giving effect to such assignment.

 

34



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, no assignment or
other transfer hereunder shall (1) other than in the case of an assignment by
the Original Junior Loan Participant to Norddeutsche Landesbank Girozentrale,
require the Borrower as a result thereof to pay any greater amount hereunder
than the assignor or transferor Loan Participant was entitled to hereunder or
(2) other than in the case of an assignment by the Original Junior Loan
Participant to Norddeutsche Landesbank Girozentrale, otherwise increase the
obligations of the Borrower under any Operative Document by reference to the
laws in effect at the time of the assignment or transfer or (3) in the case of
an assignment or transfer of a Junior Commitment or a Junior Loan (x) to
Norddeutsche Landesbank Girozentrale or (y) by Norddeutsche Landesbank
Girozentrale following an Event of Default to the Junior Agent or any Affiliate
thereof, the minimum amount requirement specified in clause (ii) above shall not
be applicable. Subject to Section 2(a), effective upon the assignment of any
Commitment, the assigning Loan Participant shall be relieved of its obligations
in respect of such Commitment to the extent the assignee thereof shall have
become obligated in respect thereof. The Borrower shall not be liable for any
costs, fees or expenses in connection with any assignment or transfer of
Commitments or Loan Certificates except that, if an Event of Default shall have
occurred and be continuing, the Borrower shall be liable for any associated
legal expenses reasonably incurred.

Section 14. The Agents; the Security Trustee.

(a) Appointment, Powers and Immunities. Each Senior Loan Participant hereby
irrevocably appoints and authorizes Credit Agricole Corporate and Investment
Bank to act as Senior Agent hereunder and under the other Operative Documents
with such powers as are specifically delegated to the Senior Agent by the terms
of this Agreement and of the other Operative Documents, together with such other
powers as are reasonably incidental thereto, and Credit Agricole Corporate and
Investment Bank accepts such appointment. Each Junior Loan Participant hereby
irrevocably appoints and authorizes Novus Tamweel Aviation Finance GP Limited to
act as Junior Agent hereunder and under the other Operative Documents with such
powers as are specifically delegated to the Junior Agent by the terms of this
Agreement and of the other Operative Documents, together with such other powers
as are reasonably incidental thereto, and Novus Tamweel Aviation Finance GP
Limited accepts such appointment. Each Agent (which term as used in this
sentence and in Section 14(e) and the first sentence of Section 14(f) hereof
shall include reference to such Agent and its affiliates and such Agent’s and
its affiliates’ officers, directors, employees and agents): (i) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Operative Documents, and shall not by reason of this Agreement
or any other Operative Document be a trustee for any Loan Participant;
(ii) shall not be responsible to the Loan Participants for any recitals,
statements, representations or warranties contained in this Agreement or in any
other Operative Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Operative Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any Loan Certificate or any
other Operative Document or any other document referred to or provided for
herein or therein or for any failure by the Borrower or any other Person to
perform any of its obligations hereunder or thereunder; (iii) shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Operative Document; and (iv) shall not be
responsible for any action taken or omitted to be taken by it hereunder or under
any other Operative Document or under any other document or instrument referred
to or provided for

 

35



--------------------------------------------------------------------------------

herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct. Each Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith.

(b) Reliance by Agent. Each Agent shall be entitled to rely upon any
certification, notice or other communication (including, without limitation, any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by such Agent. As to any
matters not expressly provided for by this Agreement or any other Operative
Document, each Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Controlling Creditor or all of the Loan Participants as is required
in such circumstance, and such instructions of such Loan Participants and any
action taken or failure to act pursuant thereto shall be binding on all of the
Loan Participants.

(c) Non-Receipt of Funds by the Agents. Unless an Agent shall have been notified
by a Loan Participant or the Borrower (the “Payor”) prior to the date on which
the Payor is to make payment to such Agent of (in the case of a Loan
Participant) the proceeds of a Loan to be made by it hereunder or (in the case
of the Borrower) a payment to such Agent for account of one or more of the Loan
Participants hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that the Payor does not
intend to make the Required Payment to such Agent, such Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient(s) on such date and, if the Payor has not in fact made the
Required Payment to such Agent, the recipient(s) of such payment shall, on
demand, repay to such Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by such Agent until the date such Agent recovers
such amount at a rate per annum equal to the Federal Funds Rate for such day
and, if such recipient(s) shall fail promptly to make such payment, such Agent
shall be entitled to recover such amount, from the Payor, together with interest
as aforesaid.

(d) Defaults. Neither Agent shall be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (other than the non-payment of
principal of or interest on Loan Certificates) unless such Agent has received
notice from a Loan Participant or the Borrower specifying such Default and
stating that such notice is a “Notice of Default”. In the event that such Agent
receives such a notice of the occurrence of a Default, such Agent shall give
prompt notice thereof to the Loan Participants (and shall give each Loan
Participant prompt notice of each such non-payment). Each Agent shall (subject
to Section 13.01 of the Mortgage) take such action with respect to any Event of
Default as shall be directed by the Controlling Creditor, provided that, unless
and until such Agent shall have received such directions, such Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as it shall deem advisable in the best
interest of the Loan Participants except to the extent that the Mortgage
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Controlling Creditor or all of the Loan
Participants.

 

36



--------------------------------------------------------------------------------

(e) Indemnification. The Senior Loan Participants agree to indemnify the Senior
Agent ratably in accordance with their respective Senior Loan Certificates (or,
prior to the issuance of the Senior Loan Certificates, their respective Senior
Commitments), and the Junior Loan Participants agree to indemnify the Junior
Agent ratably in accordance with their respective Junior Loan Certificates (or,
prior to the issuance of the Junior Loan Certificates, their respective Junior
Commitments), in each case for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against such Agent (including by any Loan Participant) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Operative Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Loan Participant shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of such Agent.

(f) Non Reliance on Agents and Other Loan Participants. Each Loan Participant
agrees that it has, independently and without reliance on either Agent or any
other Loan Participant, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and its own
decision to enter into this Agreement and the other Operative Documents to which
it is or is to be a party and that it will, independently and without reliance
upon either Agent or any other Loan Participant, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement.
Neither Agent shall be required to keep itself informed as to the performance or
observance by the Borrower of this Agreement or any of the other Operative
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Borrower. Except for notices, reports
and other documents and information expressly required to be furnished to the
Loan Participants by such Agent hereunder, neither Agent shall have any duty or
responsibility to provide any Loan Participant with any credit or other
information concerning the affairs, financial condition or business of Borrower
(or any of its affiliates) that may come into the possession of such Agent or
any of its affiliates.

(g) Failure to Act. Except for action expressly required of an Agent hereunder
and under the other Operative Documents, such Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from the Loan Participants of
their indemnification obligations under Section 14(e) hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

(h) Resignation or Removal of Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, either Agent may resign at any time by
giving notice thereof to the Loan Participants and the Borrower. Upon any such
resignation of the Senior Agent, the Majority Senior Holders shall have the
right to appoint a successor Senior Agent which shall be, so long as no Event of
Default is continuing, reasonably acceptable to the

 

37



--------------------------------------------------------------------------------

Borrower, upon any such resignation of the Junior Agent, the Majority Junior
Holders shall have the right to appoint a successor Junior Agent which shall be,
so long as no Event of Default is continuing, reasonably acceptable to the
Borrower. If no successor Agent shall have been so appointed by the Majority
Senior Holders or the Majority Junior Holders, as the case may be, and shall
have accepted such appointment within 30 days after the retiring Agent’s giving
of notice of resignation, then the retiring Agent may, on behalf of the Loan
Participants, appoint a successor Agent. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder. After the retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 14 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Agent. The Borrower consents to any change in the
identity of such Agent on the International Registry as a result of the
appointment of a successor Agent pursuant to this Section 14(h), and if required
by the International Registry to reflect such change, will provide its further
consent thereto.

(i) Consents under Operative Documents. Subject to Section 13.01 of the
Mortgage, no Agent may, without the prior consent of the Controlling Creditor,
consent to any modification, supplement, waiver, amendment or take any other
action under any of the Operative Documents, or otherwise grant its consent,
approval or waiver of any matter hereunder or under the Mortgage, provided that,
without the prior consent of each Loan Participant, such Agent shall not (except
as provided herein or in the Operative Documents) release any collateral or
otherwise terminate any Lien under any Operative Document providing for
collateral security, or agree to additional obligations being secured by such
collateral security (unless the Lien for such additional obligations shall be
junior to the Lien in favor of the other obligations secured by such Operative
Document), except that no such consent shall be required, and such Agent is
hereby authorized, to release any Lien covering property which is the subject of
a disposition of property permitted hereunder or under any other Operative
Document or to which the Controlling Creditor have consented.

(j) The Security Trustee. Each Loan Participant hereby acknowledges its
irrevocable appointment and authorization of Bank of Utah to act as its security
trustee under the Mortgage and under the other Operative Documents with such
powers as are specifically delegated to the Security Trustee by the terms of the
Mortgage and of the other Operative Documents, together with such other powers
as are reasonably incidental thereto. The provisions of Article XI of the
Mortgage are hereby incorporated herein by reference, with the same force and
effect as though set forth herein in their entirety.

(k) Junior Agent. The Junior Agent agrees to make the payments to the Junior
Loan Participants as provided in Section 2.03 of the Mortgage.

Section 15. Miscellaneous.

(a) Section 1110 Compliance. Notwithstanding any provision herein or elsewhere
contained to the contrary, it is understood and agreed among the parties hereto
that the transactions contemplated by this Agreement, and the other Operative
Documents are expressly intended to be, shall be and should be construed so as
to be, entitled to the full benefits of 11 U.S.C. Section 1110, as amended from
time to time, and any successor provision thereto.

 

38



--------------------------------------------------------------------------------

(b) Survival of Agreements. The representations, warranties, indemnities and
agreements of the Borrower, the Security Trustee and each Loan Participant
provided for in this Agreement and each party’s obligations under any and all
thereof, shall survive the expiration or other termination of this Agreement or
any other Operative Document, except as expressly provided herein or therein.

(c) Separate Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified, except by an instrument
in writing signed by the party or parties thereto.

(d) No Liability of Loan Participants. No Loan Participant shall have any
obligation or duty to the Borrower, or to other Persons with respect to the
transactions contemplated hereby except those obligations or duties of such Loan
Participant expressly set forth in this Agreement and the other Operative
Documents and no Loan Participant shall be liable for performance by any other
party hereto of such other party’s obligations or duties hereunder. Without
limitation of the generality of the foregoing, under no circumstances whatsoever
shall any Loan Participant be liable to the Borrower for any action or inaction
on the part of the Security Trustee in connection with the transactions
contemplated herein, whether or not such action or inaction is caused by willful
misconduct or gross negligence of the Security Trustee.

(e) Approvals by Loan Participants. Any reference herein to an approval, consent
or waiver to be given by the Loan Participants shall be deemed hereunder to be
an approval, consent or waiver, as the case may be, if the Controlling Creditor
approves, consents or waives, as the case may be.

(f) Non-Disclosure of Purchase Agreement. The Loan Participants agree that they
shall not disclose to any person (other than its legal counsel) the terms of the
Purchase Agreement or the Airframe Warranties Agreement, except (i) as required
by applicable law or governmental regulations, (ii) to their respective
auditors, counsel or bank examiners, (iii) in connection with any legal
proceedings arising from the Airframe Warranties Agreement or the Purchase
Agreement, or (iv) with the prior written consent of the Manufacturer, such
consent not to be unreasonably withheld or delayed. This paragraph is for the
benefit of the Manufacturer who is a third party beneficiary of this
Section 15(f).

(g) Confidentiality. Each of the Loan Participants and the Security Trustee
covenants and agrees to keep confidential, and not to disclose to any third
parties, all non-public information received by it from the Borrower pursuant to
the Operative Documents, including any insurance report received pursuant to
Article VI of the Mortgage, provided that such information may be made
available:

(1) to prospective and permitted transferees of a Loan Participant’s Loan
Certificates or the Security Trustee’s respective interest in the Aircraft, who
agree to hold such information confidential,

 

39



--------------------------------------------------------------------------------

(2) to any Holder’s counsel or independent certified public accountants,
independent insurance advisors or other agents who agree to hold such
information confidential,

(3) as may be required by applicable law or by any statute, court or
administrative order or decree or governmental ruling or regulation (or, in the
case of any Holder, to any bank examiner or other regulatory personnel) or

(4) as may be necessary for purposes of enforcement of any Operative Document.

Notwithstanding the foregoing, the legal obligations of confidentiality
hereunder do not extend to the U.S. federal or state tax structure or the U.S.
federal or state tax treatment of this transaction. If any U.S. federal or state
tax analyses or materials are provided to any party, such party is free to
disclose any such analyses or materials without limitation.

(h) Quiet Enjoyment. The Security Trustee, each Agent, each Loan Participant and
each Holder agrees that neither it nor any Person claiming by, through or under
it shall take any action in violation of the Borrower’s or any Permitted
Lessee’s rights, including the right to quiet enjoyment, possession and use of
the Aircraft so long as no Event of Default shall have occurred and be
continuing under the Mortgage.

*        *        *

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Facility Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

VIRGIN AMERICA INC., as Borrower By:   /s/ Peter D. Hunt   Name: Peter D. Hunt  
Title: SVP & Chief Financial Officer

 

BANK OF UTAH, as Security Trustee By:   /s/ Brett R. King   Name: Brett R. King
  Title: Vice President

 

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, as a Senior

Loan Participant

By:   /s/ Yevgeniya Levitin   Name: Yevgeniya Levitin   Title: Managing Director
By:   /s/ Thomas Jean   Name: Thomas Jean   Title: Director

 

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, as Senior

Agent

By:   /s/ Yevgeniya Levitin   Name: Yevgeniya Levitin   Title: Managing Director
By:   /s/ Thomas Jean   Name: Thomas Jean   Title: Director

 

41



--------------------------------------------------------------------------------

TAF FUNDING LIMITED, as a Junior

Loan Participant

By:   /s/ Hani Kuzbari   Name: Hani Kuzbari   Title: Director

 

NOVUS TAMWEEL AVIATION

FINANCE GP LIMITED, as Junior Agent

By:   /s/ Mounir Kuzbari   Name: Mounir Kuzbari   Title: Director

 

42



--------------------------------------------------------------------------------

APPENDIX A

[VIRGIN/BANK 6935]

DEFINITIONS AND RULES OF USAGE

(a) Unless a contrary indication appears, a reference in this Agreement to:

(i) the “agreed form” of any Operative Document means the form of such Operative
Document which on the date hereof has been agreed by the Borrower and the
Security Trustee (acting on the instructions of the Loan Participants);

(ii) any “applicable law” means (a) applicable laws, statutes, decrees, decree
laws, acts, codes, regulations, legislation, treaties, conventions and similar
instruments and, in respect of any of the foregoing, unless the context
otherwise requires, any instrument passed in substitution therefor or for the
purposes of consolidation thereof with any other instrument or instruments, in
each case, unless the context otherwise requires, as amended, modified, varied
or supplemented from time to time, (b) applicable final judgments, orders,
determinations or awards of any court from which there is no right of appeal or
if there is a right of appeal such appeal is not prosecuted within the allowable
time and (c) applicable orders, guidelines, notices, guidance, rules and
regulations of any state or government or any government entity, in each case
having the force of law;

(iii) any person includes its and any subsequent successors in title, permitted
assigns and permitted transferees;

(iv) “assets” includes present and future properties, revenues and rights of
every description;

(v) “indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(vi) an “Operative Document” or any other agreement or instrument is a reference
to that Operative Document or other agreement or instrument as amended,
supplemented or novated in accordance with the terms thereof and of this
Agreement or any other Operative Document, together with all exhibits, schedules
and other attachments thereto;

(vii) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;

(viii) a reference to a “Schedule” is a reference to such Schedule as it may be
amended from time to time in accordance herewith;

(ix) unless the context shall otherwise require, a provision of law is a
reference to that provision as amended or reenacted; and

(x) a time of day is, unless stated otherwise, a reference to New York time.

 

APPENDIX A



--------------------------------------------------------------------------------

(b) Section and Schedule headings are for ease of reference only.

(c) Unless a contrary indication appears, a term used in any other Operative
Document or in any notice given under or in connection with any Operative
Document has the same meaning in that Operative Document or notice as in this
Agreement.

DEFINED TERMS

“Additional Insured(s)” means the Security Trustee and the Holders.

“Affected Person” means (i) the Borrower, (ii) any subsidiary of the Borrower,
(iii) any Affiliate of the Borrower (other than any Person that is an Affiliate
of the Borrower solely by reason of its ownership of shares of the Borrower), or
(iv) any officer, director, trustee or agent of the Borrower or such subsidiary
or such Affiliate that will act in any capacity with respect to this Agreement.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or under common control with, such
Person. The term “control” means the possession, directly or indirectly of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agent” or “Agents” means either or both, as the context may require, of the
Senior Agent and the Junior Agent.

“Aircraft” means the Airframe together with the two Engines referenced in a
Mortgage Supplement, including buyer furnished equipment, whether or not such
Engines are installed on the Airframe or any other airframe, and, where the
context permits, all logs, manuals and data and inspection, modification and
overhaul records required to be maintained with respect to the foregoing
property.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Loan Participant, the Borrower or any subsidiary or Affiliate of the
Borrower from time to time concerning or relating to anti-money laundering.

“Airframe” means: (i) the Airbus A320-200 aircraft (excluding Engines or engines
from time-to-time installed thereon) specified by United States Registration
Number and Manufacturer’s Serial Number in the Mortgage Supplement; (ii) any and
all related Parts; and (iii) any Replacement Airframe which may from time to
time be substituted for the Airframe then subject to the Mortgage pursuant to
Section 5.01(b) of the Mortgage.

“Airframe Warranties Agreement” means each agreement dated the Delivery Date,
between, inter alios, the Manufacturer, the Borrower and the Security Trustee in
respect of the airframe warranties associated with the Designated Aircraft.

 

APPENDIX A



--------------------------------------------------------------------------------

“Anti-Corruption Law” means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any subsidiary or Affiliate of the Borrower from
time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Law” means, with respect to any Person, any applicable law, rule
or regulation related to financing terrorism including (a) the Patriot Act,
(b) the Currency and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330)
(also known as the “Bank Secrecy Act”), (c) the Trading With the Enemy Act (50
U.S.C. § 1 et seq.), the International Economic Emergency Powers Act (15 U.S.C.
§ 1701 et seq.) and (d) Executive Order 13224 (effective September 24, 2001).

“Applicable Rate” means, for any Interest Period (A) with respect to any Senior
Loan, a rate per annum equal to (i) in the case of a Floating Rate Loan, the
relevant Floating Rate for such Interest Period and (ii) in the case of a Fixed
Rate Loan, the relevant Fixed Rate and (B) with respect to any Junior Loan, the
Junior Loan Interest Rate.

“Assigned Warranties” means the warranties referenced in the Airframe Warranties
Agreement and the Engine Consent.

“Assignment and Assumption Agreement” means an agreement substantially in the
form of Exhibit B to the Facility Agreement.

“Basel II” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in, or methods of calculating capital adequacy
pursuant to, “Basel II: International Convergence of Capital Measurement and
Capital Standards: a Revised Framework – Comprehensive Version” published by the
Basel Committee on Banking Supervision in June 2006, as amended, supplemented or
restated (other than by Basel III), or any implementation, adoption (whether
voluntary or compulsory) thereof, whether by an EC Directive or the FSA
Integrated Prudential Sourcebook or any other law or regulation.

“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in, or methods of calculating capital adequacy
pursuant to, “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision on 16 December 2010, each as amended, supplemented or
restated, or any implementation, adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation.

“Bills of Sale” means the FAA Bill of Sale and the Warranty Bill of Sale in
favor of Borrower in respect of the Aircraft.

“Break Amount” means, as of any date of determination and for the Loan
Certificates, the amount, if any, equal to the sum of (i) LIBOR Break Amount and
(ii) Swap Breakage Loss.

 

APPENDIX A



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are required or authorized to close in New York, New York and,
if such day relates to (i) the giving of notices or quotes in connection with
the LIBOR, the city and state in which the Payment Office is located, New York,
New York and London, England or (ii) the borrowing of any Loan or payment or
prepayment of principal of or interest on the Loan Certificates, the city and
state in which the Payment Office is located, New York, New York and London,
England.

“CA-CIB” means Credit Agricole Corporate and Investment Bank.

“Cape Town Convention” means the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment which were signed in Cape Town, South Africa on
November 16, 2001.

“Certificate Register” has the meaning specified in Section 2.06 of the
Mortgage.

“Change in Law” means the occurrence, after the date of the Facility Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Body or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, pursuant to Basel II shall not be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Civil Reserve Air Fleet Program” or “CRAF” means the Civil Reserve Air Fleet
Program administered by the United States Government or any substantially
similar program.

“Class” means, with respect to any Loan Certificate, a designation of whether
such Loan Certificate is a Senior Loan Certificate or Junior Loan Certificate.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means, separately and collectively, the collateral described in the
Granting Clause of the Mortgage as constituting the Mortgage Estate.

“Commitment” has the meaning specified in Section 2(a) of the Facility
Agreement.

“Commitment Termination Date” has the meaning specified in Section 1 of the
Facility Agreement.

 

APPENDIX A



--------------------------------------------------------------------------------

“Controlling Creditor” has the meaning specified in the Intercreditor Agreement.

“Default” means any event which with the giving of notice or the lapse of time
or both if not timely cured or remedied would become an Event of Default
pursuant to Article VIII of the Mortgage.

“Delivery Date” means the date of the initial Mortgage Supplement, which date
shall be the date the Loan Participants advance the Loans to or for account of
the Borrower.

“Designated Aircraft” has the meaning set forth in Section 1 of the Facility
Agreement.

“Dollars”, “Dollar” and “$” means the lawful currency of the United States of
America.

“Effective Date” means the date the Facility Agreement becomes effective as
provided in Section 4(a) of the Facility Agreement.

“Engine” means (i) each of the two CFM International Inc. model CFM56-5B4
engines listed by Manufacturer’s Serial Numbers in the initial Mortgage
Supplement, whether or not from time to time installed on the Airframe or any
other airframe; (ii) any Replacement Engine which may from time to time be
substituted for any Engine pursuant to the terms of the Mortgage; and (iii) in
each case, any and all related Parts.

“Engine Agreement” means the General Terms Agreement CFM-04-0012B, dated
June 14, 2004 between the Borrower and Engine Manufacturer.

“Engine Consent and Agreement” means the Engine Consent and Agreement
[Virgin/Bank 6935] dated as of the Delivery Date of the Engine Manufacturer in
respect of the Aircraft.

“Engine Manufacturer” means CFM International Inc.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” has the meaning specified in Article VIII of the Mortgage.

“Event of Loss” means, with respect to the Aircraft or the Airframe or any
Engine, any of the following events with respect to such property:

(a) the loss of such property or of the use thereof due to destruction, damage
beyond economic repair or rendition of such property permanently unfit for
normal use for any reason whatsoever;

(b) any damage to such property that results in an insurance settlement with
respect to such property on the basis of a total loss or a constructive total
loss;

(c) the requisition for use or hire of such property by any government (other
than the government of the country of registry of the Aircraft) that shall have
resulted in the loss of possession of such property by the Borrower (or any
Permitted Lessee) for a period in excess of nine consecutive months;

 

APPENDIX A



--------------------------------------------------------------------------------

(d) requisition of title or other compulsory acquisition, capture, seizure,
deprivation, confiscation or detention for any reason of the Aircraft or the
Airframe or any Engine associated with the Aircraft by any government, whether
de facto or de jure, but shall exclude requisition for use or hire not involving
requisition of title;

(e) as a result of any law, rule or regulation, order or other action by the FAA
or other government of the country of registry, the use of the Aircraft or
Airframe in the normal business of air transportation shall have been prohibited
by virtue of a condition affecting all aircraft of the same type for a period of
12 consecutive months, unless the Borrower (or Permitted Lessee), prior to the
expiration of such 12 month period, shall be diligently carrying forward all
steps that are necessary or desirable to permit the normal use of the Aircraft
or Airframe or, in any event, if such use shall have been prohibited for a
period of 18 consecutive months; and

(f) with respect to an Engine only, any divestiture of title to or interest in
such Engine or any event with respect to such Engine that is deemed to be an
Event of Loss with respect to such Engine pursuant to Section 3.03(a) or 5.02 of
the Mortgage.

An Event of Loss with respect to the Aircraft shall be deemed to have occurred
if an Event of Loss occurs with respect to the Airframe related to the Aircraft.

“Excluded Taxes” has the meaning specified in Schedule III to the Facility
Agreement.

“Expense” or “Expenses” means any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, out of pocket costs, expenses and
disbursements (including reasonable legal fees and expenses) of whatever kind
and nature but excluding internal costs and expenses such as salaries, any
amounts that would be included in Break Amount, and overhead of whatsoever kind
and nature.

“FAA Bill of Sale” means a bill of sale on AC Form 8050-2 or such other form as
may be approved by the FAA in favor of the Borrower from the Manufacturer in
respect of the Aircraft.

“FAA Counsel” means McAfee & Taft A Professional Corporation.

“Facility Agreement” means that certain Facility Agreement [Virgin/Bank [6935]],
dated as of October 27, 2015, among the Borrower, the Loan Participants, the
Agents and the Security Trustee as such Facility Agreement may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.

“FATCA” has the meaning specified in Schedule III to the Facility Agreement.

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd 1, et seq.

“Federal Aviation Act” means subtitle VII of Title 49 of the United States Code,
or any successor provision.

 

APPENDIX A



--------------------------------------------------------------------------------

“Federal Aviation Administration” and “FAA” mean the United States Federal
Aviation Administration and any successor agency or agencies thereto.

“FedWire” means the funds transfer system used to transfer reserve balances for
immediately available credit among the member banks of the United States Federal
Reserve System.

“Fee Letter” means each of (i) in the case of CA-CIB, the letter agreement
between the Borrower and CA-CIB, pursuant to which the Borrower has agreed to
pay certain fees and (ii) in the case of Tamweel, the letter agreement between
the Borrower and Tamweel, pursuant to which the Borrower has agreed to pay
certain fees.

“Finance Parties” means, together, the Loan Participants, each Agent and the
Security Trustee (each, a “Finance Party”).

“Fixed Base Rate” has the meaning specified in Section 1 of the Facility
Agreement.

“Fixed Rate” means, if the Senior Loan Certificates are to bear interest at a
fixed rate, the fixed rate for such Loan Certificates determined in accordance
with Section 3(b)(ii) of the Facility Agreement (calculated on the basis of a
year of 360 days consisting of 12 30-day months). The Fixed Rate for any Senior
Loan Certificate shall be the rate specified on Schedule I to the Mortgage
Supplement.

“Fixed Rate Loan” means a Senior Loan evidenced by Loan Certificates which bear
interest at a Fixed Rate.

“Fixed Rate Margin” has the meaning specified in Section 1 of the Facility
Agreement.

“Floating Rate” means, for any Interest Period and Floating Rate Loan, the sum
of (1) LIBOR for such Interest Period, plus (2) the Senior Applicable Margin
(calculated on a basis of actual number of days elapsed in a year of 360 days).

“Floating Rate Loan” means a Senior Loan evidenced by Loan Certificates which
bear interest at a Floating Rate. Each Senior Loan shall be a Floating Rate Loan
unless the Borrower shall have made an election to have such Senior Loan bear
interest at a Fixed Rate in accordance with Section 3(b)(ii) of the Facility
Agreement.

“Foreign Air Carrier” means any air carrier which is not a U.S. Air Carrier and
which performs maintenance, preventative maintenance and inspections for the
Aircraft, the Airframe and/or any Engine or engine to standards which are
approved by, or which are substantially equivalent to those required by, the
Federal Aviation Administration, the Civil Aviation Authority of the United
Kingdom, the Direction Generale de l’Aviation Civile of the French Republic, the
Luftfahrt Bundesamt of the Federal Republic of Germany, the Nederlandse
Luchtvaart Authoriteit of the Kingdom of the Netherlands, the Ministry of
Transportation of Japan or the Federal Ministry of Transport of Canada (and any
agency or instrumentality of the applicable government succeeding to the
functions of any of the foregoing entities).

“Funding Date” has the meaning specified in Section 2(b)(i) of the Facility
Agreement.

 

APPENDIX A



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles then in effect in the
United States, consistently applied.

“Governmental Body” means (a) any federal, state or similar government, and any
body, board, department, commission, court, tribunal, authority, agency or other
instrumentality of any such government or otherwise exercising any executive,
legislative, judicial, administrative or regulatory functions of such government
or (b) any other government entity having jurisdiction over any matter
contemplated by the Operative Documents or relating to the observance or
performance of the obligations of any of the parties to the Operative Documents.

“Hedging Transaction” means, for any Holder of a Fixed Rate Loan and in respect
of the Loan Certificates for such Senior Loan, an interest rate swap transaction
entered into by such Holder (on an actual or notional basis) with a Swap
Counterparty in connection with such Fixed Rate Loan on customary terms
consistent with market practice (documented (or deemed documented)) by the Swap
Form and a hedge confirmation in substantially the form of Exhibit E to the
Facility Agreement.

“Holder” means, at any time, any holder of any Senior Loan Certificate or any
Junior Loan Certificate.

“Illegality Event” means the occurrence of any of the following events or
circumstances:

(a) it becomes unlawful or contrary to any applicable law for any party to any
of the Operative Documents to perform any of its material obligations under the
Operative Documents and/or to continue as a party to any of the Operative
Documents; or

(b) all or any material part of any Operative Document becomes void, illegal,
invalid, unenforceable or of limited force and effect.

“Impaired Loan Participant” has the meaning specified in Section 8(d) of the
Facility Agreement.

“Inchoate Liens” means inchoate Liens of the type described in Section 7.01(ii)
of the Mortgage for taxes not yet due and 7.01(iii) (other than, in the case of
said clause (iii), contested Liens); for the avoidance of doubt, “Inchoate
Liens” shall not include any such Lien registered with the International
Registry.

“Increased Cost Notice” has the meaning specified in Section 2.11 of the
Mortgage.

“Increased Costs” has the meaning specified in Section 2.11 of the Mortgage.

“Indemnitee” or “Indemnitees” means the Security Trustee, the Holders and each
of their respective successors, permitted assigns, and directors, officers, and
employees.

“Intercreditor Agreement” means the Intercreditor Agreement [Virgin/Bank 6935],
dated as of October 27, 2015, among the Borrower, the Senior Loan Participants,
the Junior Loan Participants, the Agents and the Security Trustee.

 

APPENDIX A



--------------------------------------------------------------------------------

“Interest Payment Date” means, in respect of any Loan Certificates, each of the
four quarterly anniversary dates of the Funding Date of the Aircraft (or if
there is no comparable day in any applicable month, the last day of such month);
provided that, (i) in the case of a Floating Rate Loan, if any such date shall
not be a Business Day, then the relevant Interest Payment Date shall be the next
succeeding Business Day unless by virtue of such extension such date would fall
in the next succeeding calendar month, in which case the relevant Interest
Payment Date shall be the next preceding Business Day and (ii) in the case of a
Fixed Rate Loan, there shall be no adjustment to period end dates by virtue of
non-Business Days for the purpose of interest accrual. The Interest Payment
Dates shall be the dates specified in the amortization schedule relating thereto
attached to the Loan Certificates (subject to modification by the above
proviso).

“Interest Period” means (a) initially, the period commencing on the Funding Date
and ending on the first Interest Payment Date thereafter and (b) thereafter,
each successive three-month (or other applicable) period commencing on the final
day of the preceding Interest Period and ending on the next succeeding Interest
Payment Date.

“international interest” is defined in the Cape Town Convention.

“International Registry” is defined in the Cape Town Convention.

“Junior Agent” has the meaning specified in the preamble to the Facility
Agreement.

“Junior Loan Certificate” means each loan certificate issued by the Borrower to
the Junior Loan Participants pursuant to Section 2.02 of the Mortgage and any
such Certificate issued in exchange or replacement therefor pursuant to
Section 2.08 or Section 2.09 of the Mortgage.

“Junior Loan Interest Rate”, in respect of the Junior Loans, has the meaning set
forth in Section 1 of the Facility Agreement.

“Junior Loan Participants” means TAF Funding Limited, and each successor,
permitted assignee or permitted transferee thereof as a Holder of a Junior Loan
Certificate.

“Junior Loans” means the loans made by the Junior Loan Participants to the
Borrower to finance the Aircraft pursuant to the terms of Section 2.02 of the
Mortgage, and outstanding from time to time under the Mortgage.

“Lease” means any lease agreement permitted by the terms of Section 3.03 of the
Mortgage.

“Lender Lien” means any Lien which arises from acts or claims against a Loan
Participant not related to the transactions contemplated by the Operative
Documents.

“Lessee” means any lessee under a Lease.

“LIBOR” means, for any Interest Period for any Loan, the rate per annum equal
to:

(a) the Screen Rate for such Interest Period for such Loan; or

 

APPENDIX A



--------------------------------------------------------------------------------

(b) (i) if no such Screen Rate is available for Dollars or for such Interest
Period, the rate for deposits of an amount comparable to the aggregate
outstanding principal amount of such Loan for such Interest Period in Dollars
for that period determined to be the arithmetic mean of the rates offered at or
about 11:00 a.m. (London time) on the relevant Quotation Date by at least two
Reference Banks to prime banks in the London interbank market and (ii) if the
rate specified in (b)(i) is not available, then the rate for deposits of an
amount comparable to the aggregate outstanding principal amount of such Loan for
such Interest Period in Dollars for that period determined to be the arithmetic
mean of the rates offered at or about 11:00 a.m. New York time on the relevant
Quotation Date by at least two Reference Banks to prime banks in the New York
interbank market; provided, that for any Interest Period having a duration of
less than three months, LIBOR for such Interest Period shall be the interpolated
LIBOR determined using the Screen Rate and standard interpolation methodologies
by reference to the next higher and next lower available maturities (as
determined by the Agent for such Loan).

“LIBOR Break Amount” means the amount, if any, required to compensate each
Holder for any losses, costs or expenses (excluding loss of profit) which it may
incur as the result of the prepayment (including any by virtue of an
acceleration) (or the failure to make any such prepayment on the date
irrevocably scheduled therefor) of any Loan Certificate held by it on a date
other than the last day of the then current Interest Period therefor, including,
without limitation, losses, costs or expenses incurred in connection with
unwinding or liquidating any deposits or funding or financing arrangement with
its funding sources, as reasonably determined by such Holder. Without limiting
the effect of the preceding sentence, such compensation shall include an amount
equal to the excess, if any, of (i) the amount of interest which otherwise would
have accrued on the principal amount so prepaid (including any by virtue of an
acceleration) from the date of such prepayment (including any by virtue of an
acceleration) to the last day of such Interest Period (the “Break Period”) at
the LIBOR therefor in excess of (ii) the interest component of the amount the
affected Holder would have bid in the London interbank market for Dollar
deposits of leading banks in amounts comparable to such principal amount and
with maturities comparable to the Break Period (as reasonably determined by such
Holder). Each Holder shall provide a certificate to the Borrower documenting its
calculation of LIBOR Break Amount.

“Lien” means any mortgage, pledge, lien, claim, encumbrance, lease, security
interest or other lien of any kind on property. “Lien” shall include any
interest registered on the International Registry other than the Borrower’s
ownership interest registered on the International Registry as a contract of
sale with respect to the Aircraft.

“Loan Certificate” means either or both, as the context may require, of a Senior
Loan Certificate or a Junior Loan Certificate and “Loan Certificates” means all
Loan Certificates, whether a Junior Loan Certificate or Senior Loan Certificate,
issued pursuant to Section 2.02 of the Mortgage and any such certificates issued
in exchange or replacement therefor pursuant to Section 2.08 or 2.09 of the
Mortgage.

“Loan Participant” means each Holder initially a party to the Facility
Agreement, and its successors and assigns.

 

APPENDIX A



--------------------------------------------------------------------------------

“Loans” means the Senior Loans and Junior Loans made by the Senior Loan
Participants and Junior Loan Participants, respectively, to the Borrower
pursuant to Section 2.02 of the Mortgage as evidenced by the Loan Certificates.

“Maintenance Program” means the maintenance program for the Aircraft which is
approved by the FAA or (if different), the aviation authority of the
jurisdiction of registry of the Aircraft.

“Majority Junior Holders” means, as of any date of the determination thereof,
(i) if no amount in respect of any Junior Loan is then outstanding, a Junior
Loan Participant or Junior Loan Participants whose Junior Commitments aggregate
more than 50% of the aggregate Junior Commitments of all Junior Loan
Participants, or (ii) otherwise, the Holders of more than 50% in aggregate
outstanding principal amount of all Junior Loan Certificates. For all purposes
of the foregoing definition, in determining as of any date the then aggregate
outstanding principal amount of any Junior Loan Certificates or amount of the
Junior Commitments, there shall be excluded all Junior Loan Certificates and
Junior Commitments, if any, held by the Borrower or any Affiliate thereof.

“Majority Senior Holders” means, as of any date of the determination thereof,
(i) if no amount in respect of any Senior Loan is then outstanding, a Senior
Loan Participant or Senior Loan Participants whose Senior Commitments aggregate
more than 50% of the aggregate Senior Commitments of all Senior Loan
Participants, or (ii) otherwise, the Holders of more than 50% in aggregate
outstanding principal amount of all Senior Loan Certificates. For all purposes
of the foregoing definition, in determining as of any date the then aggregate
outstanding principal amount of any Senior Loan Certificates or amount of the
Senior Commitments, there shall be excluded all Senior Loan Certificates and
Senior Commitments, if any, held by the Borrower or any Affiliate thereof.

“Manufacturer” means Airbus S.A.S., in its capacity as manufacturer of the
Aircraft, and its successors and assigns.

“Market Disruption Cost of Funds” has the meaning specified in Section 3(h)(ii)
of the Facility Agreement.

“Market Disruption Event” has the meaning specified in Section 3(h)(i) of the
Facility Agreement.

“Mortgage” means the Mortgage and Security Agreement [Virgin/Bank 6935] dated as
of October 27, 2015 between the Borrower and the Security Trustee, including any
Mortgage Supplement and each other supplement from time to time entered into
pursuant hereto.

“Mortgage Estate” is defined in the Granting Clause to the Mortgage.

“Mortgage Supplement” means a supplement to the Mortgage substantially in the
form of Exhibit A, which shall particularly describe the Airframe and Engines,
or any Replacement Airframe or Replacement Engine, included in the property of
the Borrower covered by the Mortgage, or any other supplement hereto.

 

APPENDIX A



--------------------------------------------------------------------------------

“Non-U.S. Person” means any Person other than (i) a citizen or resident of the
United States of America (for purposes of this definition, the “United States”),
(ii) a corporation, partnership, limited liability company or other entity
created or organized under the laws of the United States or any political
subdivision thereof or therein or (iii) an estate or trust that is subject to
United States federal income taxation regardless of the source of its income.

“Obligations” is defined in the Granting Clause of the Mortgage.

“Obsolete Part Amount” has the meaning specified in Section 1 of the Facility
Agreement.

“Operative Documents” means the Facility Agreement, the Mortgage, any Mortgage
Supplement, each Loan Certificate, each Fee Letter, the Intercreditor Agreement,
the Airframe Warranties Agreement, the Engine Consent and Agreement and any
amendments or supplements of any of the foregoing.

“Original Amount” means, with respect to the Loan Certificates, the stated
aggregate original principal amount of such Loan Certificates, which shall, on
the Delivery Date, equal the amount of the Loans issued in respect of the
Aircraft. The Original Amount for the Loan Certificates shall be as specified in
Section 1 of the Facility Agreement.

“Original Junior Loan Participant” means TAF Funding Limited.

“Original Senior Loan Participant” means Credit Agricole Corporate and
Investment Bank.

“Other Borrower” means VX 2016-1 LLC.

“Other Agreement” means the Facility Agreement [Virgin/NPA 2016-1], dated on or
about October 27, 2015, among the Other Borrower, each financier party thereto,
Massachusetts Mutual Life Insurance Company, as senior agent, Novus Tamweel
Aviation Finance GP Limited, as junior agent, and Bank of Utah as Security
Trustee.

“Other Junior Lender” means, collectively, the Persons acting as junior
purchasers under the Other Agreement and their successors and permitted assigns.

“Other Junior Obligations” means the “Primary Obligations” under and as defined
in the Other Agreement to the extent distributable to the Other Junior Lenders
under clause sixth of the “Intercreditor Agreement” under and as defined in the
Other Agreement; provided that “Other Junior Obligations” shall be deemed to be
zero if the Original Junior Loan Participants are not (a) the Majority Junior
Holders under the Facility Agreement and (b) “Majority Junior Holders” under and
as defined in the Other Agreement.

“Parts” means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than (i) complete
Engines or engines or (ii) PCE), which are from time to time incorporated or
installed in or attached to the Airframe or any Engine and all such items which
are subsequently removed therefrom so long as the Lien of the Mortgage shall
cover the same pursuant to the terms of the Mortgage.

 

APPENDIX A



--------------------------------------------------------------------------------

“Past Due Rate” has the meaning specified in Section 1 of the Facility
Agreement.

“Payment Office” means the Security Trustee’s office and bank and account number
referred to in Schedule I to the Facility Agreement.

“PCE” means passenger convenience equipment.

“Permitted Lessee” means (i) any United States air carrier as to which there is
in force at the time of entering into such sublease or other transfer a
certificate issued pursuant to 49 U.S.C. 44705 or any successor provisions that
give like authority and that is not subject to bankruptcy proceedings; or
(ii) any manufacturer of airframes or engines or any air carrier that is listed
in Schedule 1 to the Mortgage; provided that for any entity described in
clause (ii), (x) such entity is based in a country with which the United States
maintains normal diplomatic relations, (y) such entity is not subject to
bankruptcy proceedings and (z) such transfer of possession shall not deprive the
Finance Parties of their perfected and enforceable security interest.

“Permitted Investments” means those investments described in Section 12.01 of
the Mortgage.

“Permitted Lien” means any Lien permitted under Section 7.01 of the Mortgage.

“Permitted Transferee” means (i) the Borrower or any of its Affiliates, (ii) any
Loan Participant or any Affiliate of a Loan Participant, (iii) any reputable
bank or other reputable financial institution that is regularly engaged in or
established for the purposes of making, purchasing or investing in commercial
loans; provided that, without the prior written consent of the Borrower, no
airline or Affiliate of an airline shall be a Permitted Transferee.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Plan” means an “employee benefit plan” (as such term is defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended) or any
“plan” (as such term is defined in Section 4975(e)(1) of the Code) which has
been established or maintained or contributed to by the Borrower or an Affiliate
(other than a multiemployer plan within the meaning of Section 3(37) of ERISA)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c) or (m) of the Code.

“Prepayment Fee” has the meaning specified in Section 1 of the Facility
Agreement.

“Primary Obligations” is defined in the Granting Clause of the Mortgage.

“prospective international interest” is defined in the Cape Town Convention.

“Purchase Agreement” means those provisions of the Airbus A320 Family Purchase
Agreement between the Borrower and the Manufacturer dated as of December 29,
2010 relating to the purchase by the Borrower of, inter alia, the Designated
Aircraft, as originally executed or as modified, amended or supplemented in
accordance with the terms thereof, but only insofar as the foregoing relates to
the Designated Aircraft.

 

APPENDIX A



--------------------------------------------------------------------------------

“Quotation Date” means, in relation to any Interest Period, two London business
days before the first day of such Interest Period.

“Reference Banks” means, with respect to any Loan, the principal London offices
of CA-CIB and JPMorgan Chase or such other bank or banks as may from time to
time be designated by the Senior Agent for such Senior Loan and as may be
reasonably acceptable to the Borrower.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.

“Replacement Aircraft” means any aircraft substituted for the Aircraft pursuant
to Section 10.01 of the Mortgage.

“Replacement Airframe” means any airframe substituted for the Airframe pursuant
to Section 10.01 of the Mortgage.

“Replacement Engine” means any engine substituted for an Engine pursuant to
Section 10.01 of the Mortgage.

“Reserve Requirement” means, for any Loan Certificate, the average maximum rate
at which reserves (including, without limitation, any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period in
respect of such Loan Certificate under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in Regulation
D). Without limiting the effect of the foregoing, the Reserve Requirement
includes any other reserves required to be maintained by such member banks by
reason of any Change in Law with respect to (i) any category of liabilities that
includes deposits by reference to which the LIBOR is to be determined or
(ii) any category of extensions of credit or other assets that includes the Loan
Certificates.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, Burma, North Korea, Sudan, and Syria).

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant authority, (b) any
Person located, organized or resident in, or any Governmental Entity or
governmental instrumentality of, a Sanctioned Country or (c) any Person 25% or
more directly or indirectly owned by, controlled by, or acting for the benefit
or on behalf of, any Person described in clauses (a) or (b) hereof.

 

APPENDIX A



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f) any other relevant authority.

“Screen Rate” means, for any Interest Period with respect to any Loan, the
London Interbank Offered Rate administered by ICE Benchmark Administration
Limited (or any other successor person which takes over the administration of
that rate) for Dollar deposits for a three-month period (without rounding),
which rate is displayed on the relevant Bloomberg page (or such other screen as
may replace such Bloomberg page) at or about 11:00 a.m. (London time) on the
Quotation Date for such Interest Period. If the agreed page is replaced or
service ceases to be available, the Security Trustee may specify another page or
service displaying the appropriate rate after consultation with the Loan
Participants and the Borrower.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Trustee” means Bank of Utah in its capacity as Security Trustee
hereunder, and any successor thereto in such capacity.

“Security Trustee Lien” means any Lien which arises as a result of (A) claims
against the Security Trustee not related to its interest in the Aircraft,
(B) acts of the Security Trustee not permitted by, or failure of the Security
Trustee to take any action required by, the Operative Documents to the extent
such acts arise or such failure arises from or constitutes gross negligence or
willful misconduct, (C) claims against the Security Trustee relating to Taxes or
Expenses which are excluded from the indemnification provided by Section 8 of
the Facility Agreement, or (D) claims against the Security Trustee arising out
of the transfer by the Security Trustee of all or any portion of its interest in
the Aircraft or the Operative Documents other than a transfer of the Aircraft
pursuant to Article IX of the Mortgage while an Event of Default has occurred
and is continuing and prior to the time that the Security Trustee has received
all amounts due pursuant to the Mortgage.

“Senior Agent” has the meaning specified in the preamble to the Facility
Agreement.

“Senior Applicable Margin”, in respect of the Senior Loans, has the meaning set
forth in Section 1 of the Facility Agreement.

“Senior Loan Certificate” means each loan certificate issued by the Borrower to
the Senior Loan Participants pursuant to Section 2.02 of the Mortgage and any
such Senior Loan Certificate issued in exchange or replacement therefor pursuant
to Section 2.08 or Section 2.09 of the Mortgage.

“Senior Discharge Date” means the date on which all Senior Obligations have been
fully and indefeasibly discharged in full.

 

APPENDIX A



--------------------------------------------------------------------------------

“Senior Loan Participants” means Credit Agricole Corporate and Investment Bank
and each successor, permitted assignee or permitted transferee thereof as a
Holder of a Senior Loan Certificate.

“Senior Loans” means the loans made by the Senior Loan Participants to the
Borrower to finance the Aircraft pursuant to the terms of Section 2.02 of the
Mortgage, and outstanding from time to time under the Mortgage.

“Senior Secured Obligations” means all obligations payable in respect of the
Senior Loans under the Facility Agreement.

“Senior Underwriter” means CA-CIB.

“Special Default” means a Default under any of Section 8.01, 8.02, 8.06 or 8.07
of the Mortgage.

“Specified Jurisdiction” means any of France, Germany, Ireland, Luxembourg, The
Netherlands, the United Kingdom or the United States.

“Specified Transferee Jurisdiction” has the meaning specified in Schedule III to
the Facility Agreement.

“Stipulated Insured Amount” has the meaning specified in Section 1 of the
Facility Agreement.

“Swap Break Amount” means, as of any date on which Break Amount may be payable
under the Operative Documents in respect of a Fixed Rate Loan and for any
Holder’s related Hedging Transaction, the amount a Swap Counterparty would
require in accordance with market practice on the basis of the “Close-out
Amount” (as defined in the Swap Form) approach to have paid to such Swap
Counterparty on such date by such Holder (such amount to be expressed as a
positive number), or the amount such Swap Counterparty would be willing to pay
in accordance with market practice on the basis of “Close-out Amount” to such
Holder on such date (such amount to be expressed as a negative number), in
either case, to terminate such Hedging Transaction on such date with respect to,
and to the extent of, such Holder’s then outstanding principal amount of all of
the Loan Certificates held by such Holder relating to Fixed Rate Loans that are
subject to prepayment or purchase (or the entire Commitment), but excluding any
unpaid amounts under such Hedging Transaction due to or payable by such Swap
Counterparty prior to such date in respect of interest payments received by such
Holder); provided that where a Holder has not entered into a Hedging
Transaction, such amount shall be calculated on the basis of a deemed
fixed-for-floating interest rate swap on market terms that meets the definition
of Hedging Transaction for a notional amount equal to the outstanding principal
amount of the Fixed Rate Loans of such Holder (taking into account any required
amortization of such Fixed Rate Loans).

“Swap Breakage Gain” means, as to any Holder of a Fixed Rate Loan, the absolute
value of the Swap Break Amount payable to such Holder if the Swap Break Amount
is a negative number.

 

APPENDIX A



--------------------------------------------------------------------------------

“Swap Breakage Loss” means, as to any Holder, the value of the Swap Break Amount
payable by such Holder if the Swap Break Amount is a positive number.

“Swap Counterparty” means, for any Hedging Transaction, a floating rate payor
counterparty sourced by the applicable Holder, or in the case of an internal
Hedging Transaction, such Holder’s swap or treasury desk. For the avoidance of
doubt, the Borrower shall not be a Swap Counterparty to any Hedging Transaction.

“Swap Effective Date” has the meaning specified in Section 3(b)(ii) of the
Facility Agreement.

“Swap Form” means a 2002 Master Agreement of the International Swaps and
Derivatives Association in the form published in 2002 (or any comparable form)
and supplemented by the 2006 ISDA Definitions (as amended).

“Tamweel” means Novus Tamweel Aviation Finance GP Limited.

“Tax” or “Taxes” is defined in Schedule III to the Facility Agreement.

“Taxing Authority” is defined in Schedule III to the Facility Agreement.

“Tax Indemnitee” shall mean the Lessor and each Indemnitee.

“transacting user entity” is defined in the Regulations for the International
Registry.

“Treaty Loan Participant” has the meaning specified in Schedule III to the
Facility Agreement.

“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to Section 41102(a) of the Federal Aviation
Act, and which is a citizen of the United States (as defined in 49 U.S.C.
§ 40102(a)(15)) holding an air carrier operating certificate issued by the
Secretary of Transportation pursuant to chapter 447 of title 49 (or the
equivalent authority issued by the Civil Aeronautics Board under the predecessor
regulatory laws, rules and regulations) for aircraft capable of carrying 10 or
more individuals or 6,000 pounds or more of cargo or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.

“UCC” means the Uniform Commercial Code as in effect in the State of New York as
at any date of determination.

“Underwriters” means the Loan Participants originally party to the Facility
Agreement on the date of the Facility Agreement.

“War Risk Insurance” has the meaning assigned to such term in Section 6.02 of
the Mortgage.

“Warranty Agreements” means the Airframe Warranties Agreement and the Engine
Agreement.

 

APPENDIX A



--------------------------------------------------------------------------------

“Warranty Bill of Sale” means a full warranty bill of sale in favor of the
Borrower from the Manufacturer in respect of the Aircraft.

“Wet Lease” means any arrangement whereby the Borrower agrees to furnish the
Airframe and associated Engines or engines installed thereon to a third party
pursuant to which the Airframe and Engines or engines (i) are operated by pilots
who are regular employees of the Borrower, and (ii) such property is maintained
by the Borrower.

 

APPENDIX A